                 Case 6:21-cv-00141-AA          Document 1            Filed 01/28/21   Page 1 of 92




     ELLEN F. ROSENBLUM
     Attorney General
     MARC ABRAMS #890149
     Assistant Attorney-in-Charge
     CHRISTINA BEATTY-WALTERS #981634
     Senior Assistant Attorney General
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: marc.abrams@doj.state.or.us
             Tina.BeattyWalters@doj.state.or.us

     Attorneys for Defendant




                               IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON



     LINDSEY GRAHAM, an individual and                         Case No.
     GLAMOUR!, LLC, an Oregon domestic
     limited liability company,                                NOTICE OF REMOVAL

                     Plaintiffs,

            v.

     KATE BROWN, in her individual capacity
     and her official capacity as Governor of the
     State of Oregon, STATE OF OREGON, by
     and through its DEPARTMENT OF
     HUMAN SERVICES, CHILD WELFARE
     DIVISION, REBECCA JONES GASTON,
     in her individual capacity and in her official
     capacity as Director of the Oregon Department
     of Human Services, Child Welfare Division,
     JOEL BAXTER, in his individual and official
     capacity as an employee of the Oregon
     Department of Human Services, Child Welfare
     Division, RONIKA FERGUSON, in her
     individual and official capacity as an employee
     of the Oregon Department of Human Services,
Page 1 - NOTICE OF REMOVAL
         MA/jh2/Glamour 1100 PLD Notice of Removal
                                                       Department of Justice
                                                      100 SW Market Street
                                                        Portland, OR 97201
                                               (971) 673-1880 / Fax: (971) 673-5000
                 Case 6:21-cv-00141-AA          Document 1            Filed 01/28/21   Page 2 of 92




     Child Welfare Division, OMAR RUIZ, in his
     individual and official capacity as an employee
     of the Oregon Department of Human Services,
     Child Welfare Division, STATE OF
     OREGON, by and through its OFFICE OF
     THE GOVERNOR,
       STATE OF OREGON, by and through its
     PUBLIC HEALTH DIVISION,
     HEALTH LICENSING OFFICE, and
     SYLVIE DONALDSON, in her individual
     capacity and in her official capacity as Section
     Manager of the Health Licensing Office of the
     Public Health Division of the Oregon Health
     Authority
     ,

                     Defendant.

            TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
            THE DISTRICT OF OREGON, EUGENE DIVISION:


            Defendants Kate Brown, Oregon Department of Human Services, Rebecca Jones Gaston,

     Joel Baxter, Ronika Ferguson, State of Oregon Office of the Governor, Oregon Health Authority

     (named as Public Health Division, Health Licensing Office and Sylvie Donaldson respectfully

     petition for removal of this action to the United States District Court for the District of Oregon,

     Eugene Division. In support of its petition, defendants alleges as follows:

            1.     On or about December 18, 2020, Lindsay Graham and Glamour! LLC (“plaintiffs”)

     commenced an action against Defendants in the Circuit Court of the State of Oregon for the

     County of Marion entitled Gragam and Glamour! LLC v. Brown, Dept. of Human Services,

     Child Welfare Div. Gaston, Baxter, Ferguson, Public Health Division, Health Licensing Office,

     and Donaldson, Case No. 20CV45151. Service on defendants was accepted on January 4, 2021.

     Copies of the Complaint and Summons are attached to this petition collectively as Exhibit “A.”

            2.     This case is a civil action over which this Court has jurisdiction under the provisions

     of 28 U.S.C. § 1331, because it states claims under 42 U.S.C. § 1983 and is one that can be

     removed to this Court pursuant to the provisions of 28 U.S.C. § 1441 and § 1443 because,
Page 2 - NOTICE OF REMOVAL
         MA/jh2/Glamour 1100 PLD Notice of Removal
                                                       Department of Justice
                                                      100 SW Market Street
                                                        Portland, OR 97201
                                               (971) 673-1880 / Fax: (971) 673-5000
                   Case 6:21-cv-00141-AA            Document 1            Filed 01/28/21   Page 3 of 92




     although defendants deny that they are liable to plaintiffs, plaintiffs have alleged claims under

     the laws of the United States.

              3.     Thirty days have not passed since the receipt by acceptance of service by defendants

     of this pleading. Accordingly, 28 U.S.C. § 1446(b) has been complied with.

              WHEREFORE, defendants respectfully request that this action now pending against him

     in the Circuit Court in the State of Oregon for the County of Marion be removed from that Court

     and be litigated in the United States District Court for the District of Oregon, Eugene Division.




              DATED January 28           , 2021.

                                                                 Respectfully submitted,

                                                                 ELLEN F. ROSENBLUM
                                                                 Attorney General



                                                                 s/Marc Abrams
                                                                 MARC ABRAMS #890149
                                                                 Assistant Attorney-in-Charge
                                                                 CHRISTINA BEATTY-WALTERS #981634
                                                                 Senior Assistant Attorney General
                                                                 Trial Attorneys
                                                                 Tel (971) 673-1880
                                                                 Fax (971) 673-5000
                                                                 marc.abrams@doj.state.or.us
                                                                 Tina.BeattyWalters@doj.state.or.us
                                                                 Of Attorneys for Defendants




Page 3 -   NOTICE OF REMOVAL
           MA/jh2/Glamour 1100 PLD Notice of Removal
                                                           Department of Justice
                                                          100 SW Market Street
                                                            Portland, OR 97201
                                                   (971) 673-1880 / Fax: (971) 673-5000
                                   Case 6:21-cv-00141-AA                                    Document 1                Filed 01/28/21                 Page 4 of 92
JS 44 (Rev. 10/20)                                                              CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                 DEFENDANTS
           Lindsey Graham and Glamour!, LLC                                                                        Governor Kate Brown, State of Oregon, et al.

    (b)   County of Residence of First Listed Plaintiff Marion                                                    County of Residence of First Listed Defendant Marion
                            (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                  NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

     (C) Attorneys (Firm Name, Address, and Telephone Number)                                                      Attorneys (If Known)

           Ross Day, Day Law, PC                                                                                   Marc Abrams and Christina Beatty-Walters
           7831 St. Charles Street NE, Keizer, OR 97303                                                            100 SW Market Street, 97201
II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                             III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                               (For Diversity Cases Only)                           and One Box for Defendant)
O 1 U.S. Government                   13 Federal Question                                                                               PTF DEF                                       PTF DEF
      Plaintiff                              (U.S. Government Not a Party)                               Citizen of This State         1 1 1 I Incorporated or Principal Place            04   4   0
                                                                                                                                                     of Business In This State

O 2 U.S. Government                   0 4 Diversity                                                      Citizen of Another State          1 2   0   2 Incorporated and Principal Place   O   5    ❑5
        Defendant                                    (Indicate Citizenship of Parties in Item III)                                                         of Business In Another State

                                                                                                         Citizen or Subject of a           ❑3    0 3 Foreign Nation                       ❑ 6      ❑6
                                                                                                           Foreign Country
                                                                                                                                        •                                •
XV •   1.1,11 ,L.I.l,l, S.   1...1.J.. (rtace   an    Ain tine BOX linty/                                                           lAllak. IMIG WI. 1V ILL       lin a Ull ',AMC LieblalplIU11.5.
            CONTRACT                                              TORTS                              FORFEITURE/PENALTY                 I BANKRUPTCY                I           OTHER STATUTES               I
.   110 Insurance                         PERSONAL INJURY                  PERSONAL INJURY ]625 Drug Related Seizure                 . 422 Appeal 28 USC 158            ] 375 False Claims Act
_ 120 Marine                        _ 310 Airplane                    . 365 Personal Injury -            of Property 21 USC 881 . 423 Withdrawal                        ] 376 Qui Tam (31 USC
_ 130 Miller Act                          315 Airplane Product                Product Liability   ] 690 Other                                  28 USC 157                         3729(a))
    140 Negotiable Instrument                  Liability              . 367 Health Care/                                                                                ] 400 State Reapportionment
. 150 Recovery of Overpayment ] 320 Assault, Libel &                          Pharmaceutical                                              PROPERTY RIGHTS                     410 Antitrust
        & Enforcement of Judgment              Slander                        Personal Injury                                        _ 820 Copyrights                   _ 430 Banks and Banking
_ 151 Medicare Act                  ] 330 Federal Employers'                  Product Liability                                      _ 830 Patent                       _ 450 Commerce
    152 Recovery of Defaulted                  Liability              . 368 Asbestos Personal                                              835 Patent - Abbreviated           460 Deportation
         Student Loans              — 340 Marine                              Injury Product                                                   New Drug Application — 470 Racketeer Influenced and
        (Excludes Veterans)               345 Marine Product                  Liability                                              .840 Trademark                               Corrupt Organizations
. 153 Recovery of Overpayment                  Liability                PERSONAL PROPERTY                     LABOR                  • 880 Defend Trade Secrets ] 480 Consumer Credit
        of Veteran's Benefits       — 350 Motor Vehicle                _ 370 Other Fraud          ] 710 Fair Labor Standards                   Act of 2016                        (15 USC 1681 or 1692)
. 160 Stockholders' Suits                 355 Motor Vehicle               371 Truth in Lending           Act                                                            ] 485 Telephone Consumer
. 190 Other Contract                          Product Liability       . 380 Other Personal        ] 720 Labor/Management                    SOCIAL SECURITY                       Protection Act
_ 195 Contract Product Liability ] 360 Other Personal                         Property Damage            Relations                   _ 861 HIA (1395ff)                 — 490 Cable/Sat TV
    196 Franchise                             Injury                  . 385 Property Damage       _ 740 Railway Labor Act            _ 862 Black Lung (923)                   850 Securities/Commodities/
                                    ] 362 Personal Injury -                   Product Liability      751 Family and Medical          _ 863 DIWC/DIWW (405(g))                     Exchange
                                              Medical Malpractice                                        Leave Act                         864 SSID Title XVI           ] 890 Other Statutory Actions

L
        REAL PROPERTY
    210 Land Condemnation
. 220 Foreclosure
                                       111 CIVIL RIGHTS
                                     j 440 Other Civil Rights
                                    ] 441 Voting
                                                                        PRISONER PETITIONS
                                                                          Habeas Corpus:
                                                                      ] 463 Alien Detainee
                                                                                                         1
                                                                                                     790 Other Labor Litigation
                                                                                                     791 Employee Retirement
                                                                                                         Income Security Act
                                                                                                                                     .865 RSI (405(g))

                                                                                                                                          FEDERAL TAX SUITS
                                                                                                                                                                        ] 891 Agricultural Acts
                                                                                                                                                                        ] 893 Environmental Matters
                                                                                                                                                                        ] 895 Freedom of Information
— 230 Rent Lease & Ejectment        — 442 Employment                      510 Motions to Vacate                                      • 870 Taxes (U.S. Plaintiff                  Act
_ 240 Torts to Land                       443 Housing/                        Sentence                                                         or Defendant)            — 896 Arbitration
    245 Tort Product Liability                Accommodations          ] 530 General                                                  . 871 IRS—Third Party                    899 Administrative Procedure
. 290 All Other Real Property       ] 445 Amer. w/Disabilities - ] 535 Death Penalty                     IMMIGRATION                            26 USC 7609                       Act/Review or Appeal of
                                              Employment                  Other:                     462 Naturalization Application                                               Agency Decision
                                    ] 446 Amer. w/Disabilities - _ 540 Mandamus & Other              465 Other Immigration                                              ] 950 Constitutionality of
                                              Other                    _ 550 Civil Rights                Actions                                                                  State Statutes
                                    ] 448 Education                    _ 555 Prison Condition
                                                                          560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement
 V. ORIGIN (Place an "X" in One Box Only)
O 1 Original                 2 Removed from                 0 3 Remanded from                        0
                                                                                                4 Reinstated or 0 5 Transferred from                   06 Multidistrict            0 8 Multidistrict
       Proceeding               State Court                           Appellate Court             Reopened                Another District                 Litigation -                   Litigation -
                                                                                                                          (specify)                        Transfer                        Direct File
                                           Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

VI. CAUSE OF ACTION                       Brief description of cause:

X.      REQUESTED IN                     0       CHECK IF THIS IS A CLASS ACTION                            DEMAND $                                 CHECK YES only if demanded in complaint:
        COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                            JURY DEMAND:               0Yes 0 No
VIII. RELATED CASE(S)
                                                (See instructions):
      IF ANY                                                              JUDGE                                                                  DOCKET NUMBER
DATE                                                                         SIGNATURE OF ATTORNEY OF RECORD
                                                                             s/Marc Abrams
FOR OFFICE USE ONLY
    RECEIPT #                    AMOUNT                                           APPLYING IFP                                     JUDGE                        MAG. JUDGE
                            Case 6:21-cv-00141-AA           Document 1 Filed 01/28/21     Page 5 of 92
                                                           12/18/2020 4:25 PM
                                                               20CV45151


                   1

                   2

                   3

                   4                   IN THE CIRCUIT COURT OF THE STATE OF OREGON
                                             IN AND FOR THE COUNTY OF MARION
                   5                                   Civil Department

                   6   LINDSEY GRAHAM, an individual and
                       GLAMOUR!, LLC, an Oregon domestic
                   7   limited liability company,

                                             Plaintiffs,
                   8                                                       Case No.: 20CV45151
                              vs.
                   9
                                                                           COMPLAINT
                       KATE BROWN, in     her individual capacity
                  10   and her official capacity as Governor of the
                       State of Oregon, STATE OF OREGON, by and            (Violation of Civil Rights, 42 U.S.C.
                  11   through its DEPARTMENT OF HUMAN                     §1983; Violations of the United States
              W
     00                SERVICES, CHILD WELFARE DIVISION,                   Constitution; ORS 28.010 et. seq.,
u         z                                                                Declaratory and Injunctive Relief;
In
         E 12          REBECCA JONES GASTON, in her individual
<4
 4 o 0   4             capacity and in her official capacity as            Violation of Article I, Section 18 of
                       Director of the Oregon Department of                the Oregon Constitution; Violation of
      '
       ,a 13           Human Services, Child Welfare Division,             Article I, Section 20 of the Oregon
          0—           JOEL BAXTER, in his individual and official         Constitution; Violation of Article I,
          P. 14        capacity as an employee of the Oregon               Section 21 of the Oregon Constitution;
                       Department of Human Services, Child                 Retaliation; Intentional Infliction of
                  15   Welfare Division, RONIICA FERGUSON, in
                                                                           Emotional Distress; Wrongful Use of
                       her individual and official capacity as an
                  16   employee of the Oregon Department of                Civil Proceedings/Abuse of Process;
                       Human Services, Child Welfare Division,             Claim for Compensation pursuant to
                  17   OMAR RUIZ, in his individual and official           ORS 433.441(6))
                       capacity as an employee of the Oregon
                  18   Department of Human Services, Child                 AMOUNT IN CONTROVERSY:
                       Welfare Division, STATE OF OREGON, by               $100,000.00
                       and through its OFFICE OF THE GOVERNOR,
                  19
                       STATE OF OREGON, by and through its                 DEMAND FOR JURY TRIAL
                       PUBLIC HEALTH DIVISION, HEALTH
                  20   LICENSING OFFICE, and SYLVIE
                       DONALDSON, in her individual capacity    and
                  21   in her official capacity as Section Manager
                       of the Health Licensing Office of the Public
                  22   Health Division of the Oregon Health
                       Authority
                  23
                       Defendants.
                  24

                       1 of 38 COMPLAINT
                                                                                                  Exhibit 1, Page 1 of 38
                                                                                                  to Notice of Removal
                                Case 6:21-cv-00141-AA          Document 1      Filed 01/28/21     Page 6 of 92




                       1          Plaintiffs Lindsey Graham and Glamour!, LLC allege as follows:

                       2                                        INTRODUCTION

                       3                                                 1.

                       4          For the first time in over 100 years, the United States is faced with a pandemic that

                       5   threatened the health and safety of Americans across the Country. The response from

                       6   federal, state and local officials oftentimes imposed heavy burdens on certain sectors of the

                       7   economy, while other sectors of the economy — especially those that receive a paycheck from

                       8   the government - have been left largely economically unaffected by these bureaucratic fiats.

                       9                                                 2.

                      10          In Oregon, the government forced small businesses shut their doors and "ride out" the

            W              pandemic. The government imposed irrational and random restrictions on which businesses
  .1-
  °°
  s
  c
                 RI   12   could remain open and which businesses had to close. The government provided little to no
<4 X00
,4               4

            ,—             notice to the business owners or their employees before entire sectors of the economy were
      .;    S' Fri
           ov
                      14   randomly closed for business.

                      15                                                 3.

                      16          The sudden, irrational, draconian, and irresponsible orders from the Defendant state

                      17   of Oregon caused many people to lose their jobs, their careers and their small businesses.

                      18   For many Oregonians, in an instant, their source of support and ability to provide for their

                      19   families was eviscerated by an callous and unsympathetic bureaucracy.

                      20                                                 4.

                      21          Defendant state of Oregon, and in particular Defendant Kate Brown, claimed the

                      22   orders were necessary to protect the public's health, safety and welfare. In fact, by shutting

                      23   down private businesses, which in turn caused Oregonians to lose their jobs and their ability

                      24

                           2 of 38 COMPLAINT
                                                                                                           Exhibit 1, Page 2 of 38
                                                                                                           to Notice of Removal
                              Case 6:21-cv-00141-AA         Document 1       Filed 01/28/21     Page 7 of 92




                     1   to support their families, caused greater negative health effects on Oregonians in the form of

                     2   increased stress, anxiety and depression. Oregonians who do not live off the public dole (like

                     3   the individually named defendants) were suddenly forced to worry about how they would

                     4   support themselves and their loved ones, Oregonians were forced into this position by the

                     5   very government bureaucracy that feeds off the productivity of Oregonians.

                     6                                                 5.

                     7          While private business owners and their employees were forced to struggle through

                     8   the government's draconian edicts, the individual defendants named in this action remained

                     9   comfortable, collecting a paycheck on the backs of the very people who were losing their

                    10   jobs, careers and businesses. Defendant Kate Brown even lives in a mansion paid for by the

           W             taxpayers of Oregon, at a time when thousands of Oregonians are unable to make rent or
    .1-
    °°
    c z
    s          4
               RI   12   mortgage payments. The repugnant nature of this conflict should not be lost on anyone.
    c:1
    rx
4                   13                                                 6.
     .;
           S' Fri
          ov
                    14          After roughly six (6) weeks of living under Defendant Kate Brown's repressive

                    15   regime, thousands of Oregonians decided they had enough. On May 2nd, 2020, thousands of

                    16   Oregonians protested against Defendant Kate Brown's orders shutting down the economy.

                    17   One of the protesters that day was Plaintiff Lindsey Graham, who, on May Tid, 2020, decided

                    18   she would reopen her hair salon so that she, and the other hair stylists who lease space from

                    19   her, could earn a living to support their families, much the same way all of the individual

                    20   defendants have been allowed to earn a living, uninterrupted by the government.

                    21                                                 7.

                    22          Little did Plaintiff Lindsey Graham know that her small step of protest, of civil

                    23   disobedience, would make her and her business a target for all of the Defendants to take aim.

                    24

                         3 of 38 COMPLAINT
                                                                                                        Exhibit 1, Page 3 of 38
                                                                                                        to Notice of Removal
                           Case 6:21-cv-00141-AA          Document 1      Filed 01/28/21     Page 8 of 92




                  1   The conduct of the Defendants, individually and collectively, alleged below, is beyond

                  2   reprehensible. The conduct of the Defendants represents the absolute worst abuses of power

                  3   one could possibly imagine. Even George Orwell would be shocked and appalled at the

                  4   Defendants' conduct. At the heart of the Defendants' conduct is the Defendants' ultimate

                  5   goal: make Plaintiff Lindsey Graham an example to anyone else who may try to experience

                  6   personal and economic freedom. The Defendants wanted to teach Plaintiff Lindsey Graham

                  7   a lesson — and others like her: the Government gets to do what it wants, no questions asked.

                  8                                                  8.

                  9            The government has used the fear of pandemic as an excuse to trample on the rights

                 10   of Oregonians over the last several of months. While the government has broad authority to

        W             take steps to protect the general public, that authority must be balanced against the individual
  .1-
  °°
  s
  c
            RI   12   liberties protected by the United States and Oregon Constitutions. If the government can
<4 X 00
,4          4
'4‘ '            13   avoid the "inconvenience" of respecting the constitutional rights of individuals by simply
  a ~ o ri
                 14   declaring the existence of a "public health emergency", then the rights guaranteed by the

                 15   United States and Oregon Constitutions are nothing more than wasted ink on an old piece of

                 16   paper.

                 17                                                  9.

                 18            Plaintiff Lindsey Graham, and others like her, have a fundamental right to earn a

                 19   living. They have a right to take care of and provide for themselves and their families. They

                 20   have a right to protest the government. They have a right to question the government. They

                 21   have a right not to believe the government. They have a right not to trust the government.

                 22   And Plaintiff Lindsey Graham, and others like her, have a right — indeed a duty - to stand

                 23

                 24

                      4 of 38 COMPLAINT
                                                                                                      Exhibit 1, Page 4 of 38
                                                                                                      to Notice of Removal
                              Case 6:21-cv-00141-AA           Document 1   Filed 01/28/21      Page 9 of 92




                   1   against the government when the safety and security of their families are put at risk by the

                   2   very government that is supposed to be there to protect them.

                   3                                            THE PARTIES

                   4                                                 10.

                   5           At all material times, Plaintiff Lindsey Graham (herein "Graham") was a resident of

                   6   Marion County, Oregon.

                   7                                                 11.

                   8           Plaintiff Glamour!, LLC (herein "Glamour") is an Oregon domestic limited liability

                   9   Company whose principal place of business is located in Marion County, Oregon. Graham is

                  10   the sole member of Glamour and sole owner of any units of ownership of Glamour.

         W                                                           12.
  .1-
  °°
  s
  c          RI   12           Defendant Kate Brown (herein "Brown") is sued in both her individual and official
<4 X00
,4           4
'4‘ '             13   capacities. In her official capacity, Brown is the Governor of the state of Oregon. Each
  a ~ o ri
    ov
                  14   claim for relief against Brown, stated below, will designate whether Brown is being sued in

                  15   her individual or official capacity.

                  16                                                 13.

                  17           Defendant State of Oregon, by and through its Department of Human Resources,

                  18   Child Welfare Division (herein "Child Welfare Division") is an agency of the of the state of

                  19   Oregon.

                  20                                                 14.

                  21             Defendant State of Oregon, by and through its Office of the Governor (herein

                  22   "Office of the Governor") is an agency of the of the state of Oregon.

                  23   ////

                  24

                       5 of 38 COMPLAINT
                                                                                                      Exhibit 1, Page 5 of 38
                                                                                                      to Notice of Removal
                                  Case 6:21-cv-00141-AA       Document 1        Filed 01/28/21    Page 10 of 92




                       1                                                 15.

                       2           Defendant State of Oregon, by and through its Health Licensing Office of the Public

                       3   Health Division (herein "Health Licensing Office") is an agency of the of the state of

                       4   Oregon.

                       5                                                 16.

                       6           Defendant Rebecca Jones Gaston (herein "Gaston") is sued in both her individual and

                       7   official capacities. In her official capacity, Gaston is the Director of the Child Welfare

                       8   Division of the Oregon Department of Human Services. Each claim for relief against

                       9   Gaston, stated below, will designate whether Gaston is being sued in her individual or

                      10   official capacity.

            W                                                            17.
  .1-
  °°
  s
  c
                 RI   12           Defendant Joel Baxter (herein "Baxter") is sued in both his individual and official
<4 X00
,4               4

            ,—             capacities. In his official capacity, on information and belief, Baxter is an employee of the
      .;    S' Fri
           ov
                      14   Child Welfare Division of the Oregon Department of Human Services. Each claim for relief

                      15   against Baxter, stated below, will designate whether Baxter is being sued in his individual or

                      16   official capacity.

                      17                                                 18.

                      18           Defendant Ronika Ferguson (herein "Ferguson") is sued in both her individual and

                      19   official capacities. In her official capacity, on information and belief, Ferguson is an

                      20   employee of the Child Welfare Division of the Oregon Department of Human Services.

                      21   Each claim for relief against Ferguson, stated below, will designate whether Ferguson is

                      22   being sued in her individual or official capacity.

                      23   ////

                      24

                           6 of 38 COMPLAINT
                                                                                                            Exhibit 1, Page 6 of 38
                                                                                                            to Notice of Removal
                              Case 6:21-cv-00141-AA           Document 1    Filed 01/28/21    Page 11 of 92




                   1                                                  19.

                   2           Defendant Omar Ruiz (herein "Ruiz") is sued in both his individual and official

                   3   capacities. In his official capacity, on information and belief, Ruiz is an employee of the

                   4   Child Welfare Division of the Oregon Department of Human Services. Each claim for relief

                   5   against Ruiz, stated below, will designate whether Ruiz is being sued in his individual or

                   6   official capacity.

                   7                                                  20.

                   8           Defendant Sylvie Donaldson (herein "Donaldson") is sued in both her individual and

                   9   official capacities. In her official capacity, Donaldson is the Section Manager of the Health

                 10    Licensing Office of the Public Health Division of the Oregon Health Authority. Each claim

       W               for relief against Donaldson, stated below, will designate whether Donaldson is being sued in
.1-
°°
s
c           RI   12    her individual or official capacity.
c:1
rx
  '         er:
              I
              ', 13                                                   21.
       S'
      ov
                 14            For purposes of this Complaint, all Defendants were serving in their official

                 15    designated capacities at all relevant times.

                 16                                                   22.

                 17            For purposes of this Complaint, all Defendants were at all relevant times, acting

                 18    under color of law.

                 19                                                   23.

                 20            Unless otherwise specifically delineated, all defendants shall be referred to herein

                 21    collectively as "Defendants".

                 22    ////

                 23    ////

                 24

                       7 of 38 COMPLAINT
                                                                                                       Exhibit 1, Page 7 of 38
                                                                                                       to Notice of Removal
                              Case 6:21-cv-00141-AA            Document 1     Filed 01/28/21     Page 12 of 92




                     1                                               VENUE

                     2                                                  24.

                     3          The acts giving rise to the claims presented in this complaint occurred in Marion

                     4   County, Oregon. Accordingly, venue is appropriate in this Court.

                     5                                   GENERAL ALLEGATIONS

                     6                                                  25.

                     7          Glamour and Graham operate Glamour! salon (herein "Salon"). The Salon, through

                     8   its independent contractors, offers various services to its customers including but not limited

                     9   to hair styling, makeup, hair extensions, nail care, esthetics services, skin care services, and

                    10   tanning services (herein collectively "Services").

           W                                                            26.
    .1-
    °°
    c z
    s          4
               RI   12          Glamour and Graham are licensed by the Defendant Health Licensing Office to
    c:1
    rx
4                   13   provide the Services to the public.
     .;
           S' Fri
          ov
                    14                                                  27.

                    15          In order to be able to provide the Services to the general public, Graham had to obtain

                    16   a license from the Defendant Health Licensing Office (herein "Individual License"). In order

                    17   for Graham to obtain an Individual License from the Defendant Health Licensing Office,

                    18   Graham had to complete the required education courses, perform a required number of hours

                    19   of practical training, and successfully pass an examination proffered by the Oregon Board of

                    20   Cosmetology.

                    21                                                  28.

                    22          In order to be able to provide the Services to the general public, Glamour had to

                    23   obtain a license from the Defendant Health Licensing Office (herein "Facility License"). In

                    24

                         8 of 38 COMPLAINT
                                                                                                           Exhibit 1, Page 8 of 38
                                                                                                           to Notice of Removal
                           Case 6:21-cv-00141-AA         Document 1       Filed 01/28/21      Page 13 of 92




                  1   order for Glamour to be able to obtain the Facility License, Glamour had to demonstrate to

                  2   the Defendant Health Licensing Office that it could provide the Services as required by law,

                  3   and that Glamour could provide the Services in a manner that was safe to customers of

                  4   Glamour, to the individual independent contractors that provide hair styling and other

                  5   services to the general public, and to the general public as a whole.

                  6                                                 29.

                  7          In addition to the requirements for obtaining the Individual License and the Facility

                  8   License, Graham and Glamour (respectively) must continue to demonstrate the ability to

                  9   safely provide the Services to Graham's customers, and the public in general.

                 10                                                 30.

        W                    Graham has been licensed by the Defendant Health Licensing Office for the past
 .1-
 °°
 s
 c          RI   12   fifteen (15) years.
<4 X 00
,4          4
  4
                                                                    31.
       ov
                 14          Glamour has been in operation — and licensed by the Defendant Health Licensing

                 15   Office — since 2009.

                 16                                                 32.

                 17          Neither Graham nor Glamour has ever been found to be in violation of any law or

                 18   regulation applicable to the provision of the Services.

                 19                                                 33.

                 20          The Salon is located at 195 Liberty Street in Salem, county of Marion, Oregon.

                 21                                                 34.

                 22          Glamour leases spaces for other hair stylists to provide services similar to the

                 23   Services provided by Glamour and Graham. The stylists who provide services are required

                 24

                      9 of 38 COMPLAINT
                                                                                                      Exhibit 1, Page 9 of 38
                                                                                                      to Notice of Removal
                                Case 6:21-cv-00141-AA         Document 1      Filed 01/28/21     Page 14 of 92




                       1   to have their own licenses (in good standing) with the Defendant Health Licensing Office,

                       2   their own businesses, their own clientele, and their own operational structure. The stylists

                       3   who lease space from Glamour are independent contractors and not employees of either

                       4   Glamour or Graham.

                       5                                                35.

                       6           Up until May 4th, 2020, Glamour has never received a notice of violation, a citation,

                       7   an order, or any other form of discipline or communication from the state of Oregon or any

                       8   of the named defendants, ever.

                       9                                                36.

                      10           Up until May 4th, 2020, Graham (who is a mother of three), never received a notice of

             W             violation, a citation, an order, or any other form of discipline or communication from the
  .1-
  °°
  s
  c
                 RI   12   state of Oregon or any of the named defendants. Personally, Graham never received any
                 r.
,4 o 0           4
'4‘ '                 13   communications, notices, inquiries, reports, complaints or any other form of communication
  a ~ o ri
        a4            14   whatsoever from the Defendant Oregon Department of Human Services, Child Welfare

                      15   Division.

                      16                                                37.

                      17           All of that changed on May 4th, 2020.

                      18                                                38.

                      19           On March 8th, 2020, Defendant, in her official capacity, Kate Brown declared an

                      20   emergency under ORS 401.165 et. seq. due to the public health threat posed by the novel

                      21   infectious coronavirus (herein "COVID -19") by signing Executive Order 20-03. Defendant

                      22   Kate Brown's declaration did not require facilities that provide cosmetology services to cease

                      23   or restrict operations.

                      24

                           10 of 38         COMPLAINT
                                                                                                         Exhibit 1, Page 10 of 38
                                                                                                          to Notice of Removal
                                  Case 6:21-cv-00141-AA       Document 1       Filed 01/28/21     Page 15 of 92




                       1                                                 39.

                       2           On March 23rd, 2020, Defendant Kate Brown issued Executive Order 20-12 which

                       3   was entitled "Stay Home, Save Lives". Executive Order 20-12 required certain types of

                       4   barber shops and hair salons to cease operations immediately. Executive Order 20-12 did

                       5   not, however, apply to all cosmetology facilities like Glamour, nor all cosmetology service

                       6   providers like Graham.

                       7                                                 40.

                       8           According to the state of Oregon, under Executive Order 20-12, "Cosmetology

                       9   services that are provided as part of the health and safety of those living in senior housing

                      10   and long term care setting are permitted to operate under current facility contracts while

             W             adhering to guidance and policies on screening, social distancing, personal protection
 .1-
 °°
 s
 c                    12   equipment and sanitization guidelines that the facility has in place." (herein "Special
                 r.
  , :1 0
    4
Qo~ 1', 13
    "                      Exception"). There is no rational basis for the Special Exception.
   .;        S' Fri
        ov 14
        a4                                                               41.

                      15           The Special Exception to Executive Order 20-12 was never made available to

                      16   cosmetology service providers like Glamour and/or Graham. No defendant has ever

                      17   provided any explanation why the Special Exception was not made for cosmetology service

                      18   providers like Glamour and/or Graham.

                      19                                                 42.

                      20           Executive Order 20-12, as it pertained to cosmetology service providers such as

                      21   Glamour and Graham, was issued, in part, pursuant to ORS 433.441.

                      22   ////

                      23   ////

                      24

                           11 of 38        COMPLAINT
                                                                                                           Exhibit 1, Page 11 of 38
                                                                                                            to Notice of Removal
                                      Case 6:21-cv-00141-AA         Document 1        Filed 01/28/21   Page 16 of 92




                             1                                                  43.

                             2          Executive Order 20-12, by its terms, "remains in effect until terminated by the

                             3   Governor."

                             4                                                  44.

                             5          Executive Order 20-12 threatened anyone who dare violate the order with, among

                             6   other penalties, criminal prosecution.

                             7                                                  45.

                             8          Graham and Glamour dutifully followed the edicts of Executive Order 2012, ceasing

                             9   operations from approximately March 24th 2020 until approximately May 5th, 2020.

                            10                                                  46.

                 W                      As a result of ceasing operations, Graham suffered damages in that she lost business
      .1-
      °°
      cs               RI   12   opportunity, revenue from clients, and damage to her reputation and goodwill. Unlike the
-     oc.) 4
'4‘     '                   13   individual named defendants who collected paychecks (because they work for the
      a.;              ri
                 "2"
            a4              14   government) from March 241, 2020 through May 5th, 2020 and were able continue to provide

                            15   for themselves and/or their families, Graham (like many other people who do not have the

                            16   luxury of working for the government) immediately lost a substantial source of income used

                            17   to provide for herself and her young family.

                            18                                                  47.

                            19          As a result of ceasing operations, Glamour suffered damages in the form of lost

                            20   business opportunity, lease revenue, damage to its reputation and business goodwill.

                            21                                                  48.

                            22          Graham and Glamour, like many other private businesses in Oregon forced to cease

                            23   operations, continued to incur basic expenses such as food, mortgage payments, rent

                            24

                                 12 of 38        COMPLAINT
                                                                                                              Exhibit 1, Page 12 of 38
                                                                                                               to Notice of Removal
                                Case 6:21-cv-00141-AA         Document 1       Filed 01/28/21     Page 17 of 92




                       1   payments, utilities, medical bills, and other costs which were difficult to pay for because the

                       2   government forced closure immediately stopped Graham and Glamour from generating

                       3   income.

                       4                                                 49.

                       5          The inability to generate revenue — and therefore income — by either Graham and/or

                       6   Glamour caused undue stress and anxiety for Graham, which is directly attributable to being

                       7   forced to cease operations as ordered by Defendant Kate Brown through Executive Order 20-

                       8   12. The stress, anxiety and distress suffered by Graham is a reasonably foreseeable

                       9   consequence of the conduct of Defendant Kate Brown and the other named defendants.

                      10                                                 50.

             W                    While individuals and businesses such as Graham and Glamour struggled to make
.1-
°°
s
c                RI   12   ends meet for nearly six (6) weeks, government employees like Defendant Kate Brown and
                 r.
 , :1            4
                           the other individual named defendants did not have to worry about where their next paycheck
a.;
        ov 14
        a4                 would come from. Defendant Kate Brown and the other individual named defendants

                      15   received paychecks from the government without any stress or anxiety worrying about where

                      16   their next paycheck would come from. From the individual defendants' perspectives, they

                      17   are always going to be paid, because they work for the government.

                      18                                                 51.

                      19          Because Defendant Kate Brown and the other individually named defendants do not

                      20   have to worry about losing their inability to provide for themselves and their families, they

                      21   have developed a callous disregard and contempt for individuals like Graham and businesses

                      22   like Glamour who, for six weeks, were practically begging for "permission" from Defendant

                      23   Kate Brown to re-open so they could take care of themselves and their families. Defendant

                      24

                           13 of 38        COMPLAINT
                                                                                                          Exhibit 1, Page 13 of 38
                                                                                                           to Notice of Removal
                                  Case 6:21-cv-00141-AA       Document 1       Filed 01/28/21     Page 18 of 92




                       1   Kate Brown purposefully ignored the plight of individuals and businesses like Graham and

                       2   Glamour.

                       3                                                 52.

                       4           With tensions rising, and no evidence that Defendant Brown would do anything in the

                       5   near future to help struggling families and businesses, a group of Oregonians organized a

                       6   protest for May rd, 2020, at the Oregon state capital building in Salem, Oregon, to beg

                       7   Defendant Kate Brown to "Re-Open Oregon". The petitions of the group on May 2nd, 2020

                       8   were largely ignored by Defendant Kate Brown and others in the government-class.

                       9                                                 53.

                      10           Graham attended the protest on May 2'1, 2020. She met with many individuals and

            W              business owners who were equally concerned about their ability to provide for their families.
 .1-
 °°
 cs              RI   12                                                 54.
 oc.) 4
Qo g"1'13                          After attending the May 2'1, 2020 protest in Salem, Oregon, Graham thought about
            S'
       ov
       a4             14   the injustices forced upon her, her business, the other stylists who lease space from Glamour,

                      15   and how all of these people are suffering while Defendant Kate Brown is not facing the same

                      16   fate. It was at that moment that Graham decided she would re-open her business and allow

                      17   the stylists who rent space from Glamour to re-open as well, despite Executive Order 20-12.

                      18                                                 55.

                      19           Graham did not, and does not, believe that Defendant Kate Brown has the lawful

                      20   authority to force private businesses to cease operations if the private businesses can

                      21   demonstrate they can operate safely without jeopardizing the public's health.

                      22   ////

                      23   ////

                      24

                           14 of 38        COMPLAINT
                                                                                                           Exhibit 1, Page 14 of 38
                                                                                                            to Notice of Removal
                                 Case 6:21-cv-00141-AA       Document 1      Filed 01/28/21       Page 19 of 92




                      1                                                56.

                      2           Graham has never been given an opportunity — either before or after the issuance of

                      3   Executive Order 20-12 — to demonstrate to any defendant her ability to provide the Services

                      4   in a safe and healthy manner that allows her to continue to provide the Services while at the

                      5   same time protecting the public's health.

                      6                                                57.

                      7           On May 3rd, 2020, Graham announced (in what she thought was a semi-private

                      8   manner) on her Facebook page that she would "re-open" her business and provide the

                      9   Services to her clientele on May 5th, 2020. Little did Graham know that her decision to "re-

                     10   open" would bring the full wrath of Defendant Kate Brown and the Defendant state of

           W              Oregon upon her. Graham's life would never be the same again.
.1-
°°
s
c               RI   12                                                58.
      0         4
           ,—                     On information and belief, Graham's semi-private announcement that she would "re-
 .;        S' Fri
      ov
      a4             14   open" on May 5th, 2020, quickly spread across the internet. Soon, Graham received contact

                     15   from various media outlets, describing Graham's desire to "re-open" as an act of "civil

                     16   disobedience" against Defendant Kate Brown and Defendant state of Oregon. In reality, all

                     17   Graham wanted to do is to be able to provide for her family, and to allow those that lease

                     18   space from Glamour the ability to provide for their families as well.

                     19                                                59.

                     20           On May 4th, 2020, several stories appeared in media outlets across the state of

                     21   Oregon, and across the pacific northwest, about Graham's decision to "re-open".

                     22   ////

                     23   ////

                     24

                          15 of 38        COMPLAINT
                                                                                                        Exhibit 1, Page 15 of 38
                                                                                                         to Notice of Removal
                              Case 6:21-cv-00141-AA          Document 1    Filed 01/28/21     Page 20 of 92




                     1                                               60.

                     2          On May 4th, 2020, Graham arrived at the Salon and began the process of cleaning the

                     3   Salon in preparation for "re-opening" on May 5th, 2020. Graham followed appropriate health

                     4   protocols, wiping down surfaces with anti-bacterial cleaner, cleaning floors, making sure

                     5   proper mask hygiene protocols were in place, and other steps to ensure the Salon would be

                     6   safe to the next day's customers.

                     7                                               61.

                     8          On May 4th, 2020, Graham received the first of what would be many communications

                     9   from various state of Oregon agencies who were attempting to bully, intimidate, frighten and

                    10   terrorize Graham into not "re-opening". The first contact came from a person working for

           W             the Oregon Occupational Safety and Health Administration (OSHA) who threatened Graham
.1-
°°
cs             RI   12   with as much as a $70,000.00 fine if Graham insisted on "re-opening" on May 5th, 2020.
oc.) 4
           ,—                                                        62.
 .;        S' Fri
      ov
      a4            14          At the time of the visit from the OSHA bureaucrat Graham was confused because

                    15   neither Graham or Glamour has employees. OSHA only has jurisdiction over "places of

                    16   employment". A place of employment is a place where people are "employed", i.e. where

                    17   people are employees. Since there were no "employees" of either Graham or Glamour, and

                    18   OSHA already knew as much, the threat from OSHA on May 4th, 2020 was even more

                    19   suspicious to Graham.

                    20                                               63.

                    21          The person from OSHA who threatened Graham did not ask Graham if she could

                    22   provide the Services in a safe manner, consistent with appropriate health protocols. The

                    23   person clearly arrived with one purpose in mind — deliver the message to Graham that her

                    24

                         16 of 38        COMPLAINT
                                                                                                      Exhibit 1, Page 16 of 38
                                                                                                       to Notice of Removal
                           Case 6:21-cv-00141-AA           Document 1    Filed 01/28/21    Page 21 of 92




                  1   "civil disobedience" would not be tolerated by Defendant Kate Brown and Defendant state of

                  2   Oregon. The OSHA representative told Graham that he would be back by the Salon the next

                  3   day to make sure Graham got the message and would not open. The OSHA representative

                  4   never, in fact, returned to the Salon. Little did Graham know that the message sent by OSHA

                  5   was only the beginning.

                  6                                                64.

                  7           Graham decided she would not be bullied, or extorted, into doing what she needed to

                  8   do in order to be able to provide for her family. On May 5th, 2020, at 10:00 a.m., with

                  9   hundreds of supporters and the media present, Graham and Glamour "re-opened".

                 10                                                65.

        W                     Glamour leases the space where the Salon is located from the city of Salem. On May
  .1-
  °°
  s
  c
            RI   12   5th, 2020, Glamour and Graham received a letter from the city of Salem suggesting that
<4 X 00
,4          4
'4‘ '            13   Glamour may be in violation of its lease, and therefore may be in default of Glamour's lease
  a ~ o ri
    ov
    a4           14   with the city of Salem. This was the second message Graham and Glamour received from

                 15   the government communicating to Graham and Glamour that they had better do what the

                 16   government tells them to do, or else.

                 17                                                66.

                 18           The city of Salem has never taken any action against Glamour and/or Graham, despite

                 19   the threat in its May 5th, 2020 letter.

                 20                                                67.

                 21           On May 6th, 2020, for the first time ever, Graham and Glamour received an undated

                 22   letter from Defendant Health Licensing Office threatening to impose civil penalties,

                 23   including revocation of the Individual License and Facility License, as well as criminal

                 24

                      17 of 38         COMPLAINT
                                                                                                    Exhibit 1, Page 17 of 38
                                                                                                     to Notice of Removal
                                Case 6:21-cv-00141-AA        Document 1      Filed 01/28/21    Page 22 of 92




                       1   penalties if Graham and/or Glamour did not comply with Defendant Kate Brown's demands.

                       2   The message to Graham was clear - her "civil disobedience" would not be tolerated by

                       3   Defendant Kate Brown and Defendant state of Oregon. It was also clear to Graham that

                       4   Defendant Health Licensing Office, Defendant Kate Brown, and indeed Defendant state of

                       5   Oregon did not care whether Graham and Glamour could provide the Services in a safe

                       6   manner, consistent with appropriate health protocols.

                       7                                               68.

                       8           Despite the threats, bullying and repeated "messages" sent to Graham and Glamour

                       9   by the government, Graham and Glamour continued to provide the Services to select

                      10   clientele. Importantly, no person who utilized any of the Services from May 5th, 2020 until

            W              the present have become sick with COVID-19.
.1-
°°
cs               RI   12                                               69.
       0         4
            ,—                     Defendant Kate Brown grew increasingly frustrated with the fact that Graham and
  .;        S' Fri
       ov
       a4             14   Glamour refused to bow down to her authority. Defendant Kate Brown publicly called

                      15   Graham and Glamour's "re-opening" "unfortunate" and "irresponsible" — only further

                      16   making Graham and Glamour a target by the government. The fact that Defendant Kate

                      17   Brown would refer to Graham's actions intended to help Graham provide for her family as

                      18   "unfortunate" and "irresponsible" shows exactly how much disdain career government

                      19   employees like Defendant Kate Brown have for people like Graham who need to provide for

                      20   their families.

                      21                                               70.

                      22           Little did Graham know that the worst was yet to come.

                      23

                      24

                           18 of 38          COMPLAINT
                                                                                                        Exhibit 1, Page 18 of 38
                                                                                                         to Notice of Removal
                                  Case 6:21-cv-00141-AA         Document 1        Filed 01/28/21    Page 23 of 92




                         1                                                 71.

                         2          On May 6th, 2020, at 9:05 am, Defendant Oregon Department of Human Services,

                         3   Child Welfare Division, allegedly received an "anonymous" complaint concerning Graham

                         4   and her three children. The "alleged complaint" was taken by Defendant Joel Baxter.

                         5                                                 72.

                         6          No such complaint was ever actually received by Defendant Oregon Department of

                         7   Human Services, Child Welfare Division. The "alleged complaint" is a complete and total

                         8   fabrication by Defendant Oregon Department of Human Services, Child Welfare Division to

                         9   again target Graham and Glamour, this time by making the battle personal and doing the

                        10   unthinkable — going after Graham's family.

             W                                                             73.
  .1-
  °°
  s
  c
                   RI   12          According to Defendant Oregon Department of Human Services, Child Welfare
                   r.
,4 o 0             4
'4‘ '                   13   Division records, the person making the "alleged complaint" "provided vague details" that
  a ~ o ri
             "2"
        a4              14   were based on "Hearsay, rumors, etc.". The person making the alleged complaint admitted to

                        15   "not directly witness[ing] what she is reporting".

                        16                                                 74.

                        17          The allegations made by the anonymous complainant are so outrageous, so ridiculous,

                        18   so unbelievable against Graham, no rational person could have actually believed the

                        19   allegations, let alone actually suggest the allegations be followed up on.

                        20                                                 75.

                        21          Defendant Joel Baxter, as screener, consulted with his supervisor, Defendant Ronka

                        22   Ferguson. Unbelievably, even though the alleged complaint was made by an anonymous

                        23   complainant who admits to never witnessing any conduct by Graham, Defendant Joel Baxter

                        24

                             19 of 38        COMPLAINT
                                                                                                          Exhibit 1, Page 19 of 38
                                                                                                           to Notice of Removal
                                  Case 6:21-cv-00141-AA         Document 1       Filed 01/28/21     Page 24 of 92




                         1   and Defendant Ronka Ferguson required a response time of 72 hours — which suggests

                         2   Defendants Baxter and Ferguson thought someone's life was in danger, even though nobody

                         3   witnessed anyone doing anything wrong.

                         4                                                 76.

                         5          Defendant State of Oregon, Department of Human Services, Child Welfare Division,

                         6   assigned the case to Defendant Omar Ruiz.

                         7                                                 77.

                         8          On May 8th, 2020, Defendant Omar Ruiz made contact with Graham and her family.

                         9                                                 78.

                        10          On May 11th, 2020, Defendant Omar Ruiz interviewed Graham and her family.

             W                                                             79.
  .1-
  °°
  s
  c
                   RI   12          Thereafter, Defendant Omar Ruiz closed the investigation into Graham and her
                   r.
,4 o 0             4
'4‘ '                   13   family and found the complaint to be unfounded/unsubstantiated.
  a ~ o ri
             "2"
        a4              14                                                 80.

                        15          The actions taken by the Defendants described in paragraphs 1 through 79, 83

                        16   through 87, 92 through 96, 101 through 104, 109 through 113, 124 through 129, and 132

                        17   through 135, of this Complaint, were taken for an improper purpose, and not for any

                        18   legislative, executive, judicial or other proceeding authorized by law, or for any matter of

                        19   public interest under consideration in any legislative, executive, judicial or other proceeding

                        20   authorized by law.

                        21                                                 81.

                        22          On May 19th, 2020, Graham and Glamour provided the defendants with a notice

                        23   pursuant to 030.275 of their intent to bring various tort claims against the defendants. In the

                        24

                             20 of 38        COMPLAINT
                                                                                                            Exhibit 1, Page 20 of 38
                                                                                                             to Notice of Removal
                                    Case 6:21-cv-00141-AA         Document 1      Filed 01/28/21     Page 25 of 92




                         1   alternative, this Complaint is being filed and served on the defendants within 180 days of the

                         2   date of the events giving rise to the claims contained in this Complaint.

                         3                                    FIRST CLAIM FOR RELIEF
                                                  (Violations of the Civil Rights Act — 42 U.S.C. §1983)
                         4
                                                                      COUNT I
                         5                               U.S. Const. Fourteenth Amendment
                                                               Violation of Due Process
                         6          (Against Defendant Kate Brown in her Official Capacity and Defendant State of
                                                                       Oregon)
                         7                           (Seeking Declaratory and Injunctive Relief)

                         8                                                  82.

                         9             Plaintiffs reallege and incorporate the allegations contained in paragraphs 1 through

                        10   81 as if fully set forth herein.

             W                                                              83.
  .1-
  °°
  s
  c
                   RI   12             The Individual License and the Facility License are rights to operate granted by the
                   r.
,4 o 0             4
'4‘ '                   13   Defendant State of Oregon, and more specifically Defendant Health Licensing Office, to
  a ~ o ri
             "2"
        a4              14   Graham and Glamour, respectively. The right to operate granted by the Individual License

                        15   and the Facility License are constitutionally protected rights.

                        16                                                  84.

                        17            Defendants Kate Brown and State of Oregon never provided the Plaintiffs with any

                        18   process whatsoever before Defendants Kate Brown and State of Oregon deprived the

                        19   Plaintiffs of the Plaintiffs' most basic civil rights. Defendants Kate Brown and State of

                        20   Oregon never provided Plaintiffs with any notice, any opportunity to defend themselves

                        21   against Defendant Kate Brown and Defendant State of Oregon's actions, an impartial

                        22   decision-maker, or any post-deprivation procedures whatsoever.

                        23   ////

                        24

                             21 of 38          COMPLAINT
                                                                                                             Exhibit 1, Page 21 of 38
                                                                                                              to Notice of Removal
                             Case 6:21-cv-00141-AA         Document 1      Filed 01/28/21      Page 26 of 92




                  1                                                  85.

                  2           The actions taken by Defendant Kate Brown and Defendant State of Oregon were

                  3   taken with the intent to deprive the Plaintiffs of their basic civil rights guaranteed by the

                  4   United States and Oregon Constitutions.

                  5                                                  86.

                  6           Defendant Kate Brown and Defendant State of Oregon's actions described throughout

                  7   this Complaint violated the Plaintiffs' most basic rights to procedural due process in violation

                  8   of the United States Constitution.

                  9                                                  87.

                 10           At all times Defendant Kate Brown and Defendant State of Oregon was acting under

        W             color of law.
  .1-
  °°
  s
  c
            RI   12                                                  88.
<4 X 00
,4          4
'4‘ '            13           Plaintiffs are entitled to a declaration that Defendant Kate Brown and Defendant State
  a ~ o ri
    ov
    a4           14   of Oregon's actions, described above, violated the Plaintiffs' most basic rights to procedural

                 15   due process in violation of the United States Constitution.

                 16                                                  89.

                 17            Plaintiffs are entitled to injunctive relief, enjoining Defendant Kate Brown and

                 18   Defendant State of Oregon from violating the Plaintiffs' most basic rights to procedural due

                 19   process guaranteed by the United States Constitution, as described above.

                 20                                                  90.

                 21           Pursuant to 42 U.S.C. §1988, the Plaintiffs are entitled to an award of their costs,

                 22   disbursements and reasonable attorney fees.

                 23   ////

                 24

                      22 of 38         COMPLAINT
                                                                                                       Exhibit 1, Page 22 of 38
                                                                                                        to Notice of Removal
                                 Case 6:21-cv-00141-AA         Document 1      Filed 01/28/21      Page 27 of 92




                      1                                           COUNT II
                                                      U.S. Const. Fourteenth Amendment
                      2                                  Equal Protection of the Laws
                                 (Against Defendant Kate Brown in her Official Capacity and Defendant State of
                      3                                            Oregon)
                                                  (Seeking Declaratory and Injunctive Relief)
                      4                                              91.

                      5             Plaintiffs reallege and incorporate the allegations contained in paragraphs 1 through

                      6   81 as if fully set forth herein.

                      7                                                  92.

                      8             The Individual License and the Facility License are rights to operate granted by the

                      9   Defendant State of Oregon, and more specifically Defendant Health Licensing Office, to

                     10   Graham and Glamour, respectively. The right to operate granted by the Individual License

            W             and the Facility License are constitutionally protected rights.
 .1-
 °°
 s
 c              RI   12                                                  93.
<4 X 00
,4              4
                                    Executive Order 20-12 was not applied to all cosmetology facilities like Glamour, nor
       ov
       a4            14   all cosmetology service providers like Graham. Notwithstanding the language of Executive

                     15   Order 20-12, some cosmetology facilities and cosmetology service providers were allowed to

                     16   continue to provide services, without suffering the same forms of harassment, intimidation,

                     17   bullying and extortion Graham and Glamour were forced to endure by the Defendants.

                     18                                                  94.

                     19             The actions taken by Defendant Kate Brown and Defendant State of Oregon were

                     20   taken with the intent to deprive the Plaintiffs of their basic civil rights guaranteed by the

                     21   United States and Oregon Constitutions.

                     22   ////

                     23   ////

                     24

                          23 of 38          COMPLAINT
                                                                                                           Exhibit 1, Page 23 of 38
                                                                                                            to Notice of Removal
                                      Case 6:21-cv-00141-AA       Document 1       Filed 01/28/21      Page 28 of 92




                           1                                                 95.

                           2           Defendant Kate Brown and Defendant State of Oregon's actions described throughout

                           3   this Complaint treated Plaintiffs differently than other similarly situated persons and/or

                           4   companies who hold the same licenses as the Plaintiffs in violation of Plaintiffs' right to

                           5   equal protection of the laws guaranteed by the Fourteenth Amendment to the United States

                           6   Constitution.

                           7                                                 96.

                           8           At all times Defendant Kate Brown and Defendant State of Oregon was acting under

                           9   color of law.

                          10                                                 97.

                 W                     Plaintiffs are entitled to a declaration that Defendant Kate Brown and Defendant State
      .1-
      °°
      cs             RI   12   of Oregon's actions, described above, violated the Plaintiffs' most basic rights to equal
            0        4
'4‘     '                 13   protection of the laws in violation of the United States Constitution. There is no rational
      a.;            ri
            a4            14   basis for the differential treatment described herein.

                          15                                                 98.

                          16            Plaintiffs are entitled to injunctive relief, enjoining Defendant Kate Brown and

                          17   Defendant State of Oregon from violating the Plaintiffs' most basic rights to equal protection

                          18   of the laws, as described above.

                          19                                                 99.

                          20           Pursuant to 42 U.S.C. §1988, the Plaintiffs are entitled to an award of their costs,

                          21   disbursements and reasonable attorney fees.

                          22   ////

                          23   ////

                          24

                               24 of 38         COMPLAINT
                                                                                                               Exhibit 1, Page 24 of 38
                                                                                                                to Notice of Removal
                           Case 6:21-cv-00141-AA         Document 1       Filed 01/28/21     Page 29 of 92




                  1                                           COUNT III
                                                      U.S. Const. First Amendment
                  2                       Retaliation For Protected First Amendment Activity
                                          (Against All Defendants in their Official Capacities)
                  3                           (Seeking Declaratory and Injunctive Relief)

                  4                                                100.

                  5           Plaintiffs reallege and incorporate the allegations contained in paragraphs 1 through

                  6   81 as if fully set forth herein.

                  7                                                101.

                  8           Plaintiffs' decision to "re-open", and subsequent conduct including but not limited to

                  9   holding multiple rallies and media events constituted speech protected by the First

                 10   Amendment to the United States Constitution.

        W                                                          102.
  .1-
  °°
  s
  c
            RI   12           The conduct of all Defendants, described above, was taken in direct response to, and
<4 X 00
,4          4
'4‘ '            13   in a concerted effort, to squelch, infringe upon, damage, and prevent Plaintiffs speech, which
  a ~ o ri
    ov
    a4           14   is protected by the First Amendment to the United States Constitution.

                 15                                                103.

                 16           The actions taken by the Defendants were taken with the intent to deprive the

                 17   Plaintiffs of their basic civil rights guaranteed by the United States and Oregon Constitutions.

                 18                                                104.

                 19           At all times all Defendants were acting under color of law.

                 20

                 21

                 22

                 23

                 24

                      25 of 38         COMPLAINT
                                                                                                     Exhibit 1, Page 25 of 38
                                                                                                      to Notice of Removal
                                Case 6:21-cv-00141-AA          Document 1       Filed 01/28/21      Page 30 of 92




                       1                                                 105.

                       2           Plaintiffs are entitled to a declaration that all of the Defendants' actions, described

                       3   above, violated the Plaintiffs' most basic right to free speech and protest protected by the

                       4   First Amendment to the United States Constitution.

                       5                                                 106.

                       6           Plaintiffs are entitled to injunctive relief, enjoining Defendants from violating the

                       7   Plaintiffs' most basic right to engage in free speech, as described above.

                       8                                                 107.

                       9           Pursuant to 42 U.S.C. §1988, the Plaintiffs are entitled to an award of their costs,

                      10   disbursements and reasonable attorney fees.

             W                                                      COUNT IV
  .1-
  °°                                                   U.S. Const. Fourteenth Amendment
  cs             RI   12                                      Substantive Due Process
        0        4                              (Against All Defendants in their Official Capacities)
'4‘ '                 13                           (Seeking Declaratory and Injunctive Relief)
  a ~ o ri
        a4            14                                                 108.

                      15           Plaintiffs reallege and incorporate the allegations contained in paragraphs 1 through

                      16   81 as if fully set forth herein.

                      17                                                 109.

                      18           Defendants engaged in a course of conduct intended to harass, intimidate, extort and

                      19   bully the Plaintiffs into complying with an edict of Defendant Kate Brown.

                      20                                                 110.

                      21           The conduct of all Defendants, described above, was taken in concert with one

                      22   another, in an effort to prevent Plaintiffs from earning a living and supporting Graham's

                      23   family, which Graham has a constitutional right to do.

                      24

                           26 of 38         COMPLAINT
                                                                                                            Exhibit 1, Page 26 of 38
                                                                                                             to Notice of Removal
                             Case 6:21-cv-00141-AA        Document 1        Filed 01/28/21     Page 31 of 92




                  1                                                  111.

                  2            The conduct of all Defendants, described above, was taken in concert with one

                  3   another, in an effort to interfere with Plaintiff Graham's right to raise her children, is

                  4   especially disturbing and were not taken for a proper purpose.

                  5                                                  112.

                  6           The actions taken by the Defendants were taken with the intent to deprive the

                  7   Plaintiffs of right to substantive due process guaranteed by the Fourteenth Amendment to the

                  8   United States. There is no rational basis for the Defendants' conduct, or the decisions made

                  9   by the Defendants to target, harass, bully and intimidate the Plaintiffs.

                 10                                                  113.

        W                     At all times all Defendants were acting under color of law.
  .1-
  °°
  s
  c
            RI   12                                                  114.
<4 X 00
,4          4
'4‘ '            13           Plaintiffs are entitled to a declaration that all of the Defendants' actions, described
  a ~ o ri
    ov
    a4           14   above, violated the Plaintiffs' right to substantive due process protected by the Fourteenth

                 15   Amendment to the United States Constitution.

                 16                                                  115.

                 17            Plaintiffs are entitled to injunctive relief, enjoining Defendants from violating the

                 18   Plaintiffs' rights guaranteed by the Fourteenth Amendment to the United States Constitution,

                 19   as described above.

                 20                                                  116.

                 21           Pursuant to 42 U.S.C. §1988, the Plaintiffs are entitled to an award of their costs,

                 22   disbursements and reasonable attorney fees.

                 23   ////

                 24

                      27 of 38         COMPLAINT
                                                                                                        Exhibit 1, Page 27 of 38
                                                                                                         to Notice of Removal
                               Case 6:21-cv-00141-AA          Document 1       Filed 01/28/21     Page 32 of 92




                      1                                         COUNT V
                                    U.S. Const. Fifth Amendment through the Fourteenth Amendment
                      2                                          Takings
                              (Against Defendant Kate Brown in her Official Capacity and Defendant State of
                      3                                          Oregon)
                                                (Seeking Declaratory and Injunctive Relief)
                      4

                      5                                                 117.

                      6            Plaintiffs reallege and incorporate the allegations contained in paragraphs 1 through

                      7   81 as if fully set forth herein.

                      8                                                 118.

                      9            The actions of the Defendant State of Oregon and Defendant Kate Brown, preventing

                     10   Plaintiffs from using the property Plaintiff Graham leases from the city of Salem, under

            W             threat of prosecution, constitutes a taking of private property for which Plaintiff Graham is
  .1-
  °°
  cs            RI   12   entitled to compensation.
        0       4
'4‘ '                13                                                 119.
  a ~ o ri
    ov
    a4               14            At all times all Defendants were acting under color of law.

                     15                                                 120.

                     16            Plaintiffs are entitled to a declaration Defendant Kate Brown and Defendant State of

                     17   Oregon's actions, described above, constituted a taking of Plaintiffs' property for which the

                     18   Plaintiffs are entitled to compensation.

                     19                                                 121.

                     20            Plaintiffs are entitled to injunctive relief, enjoining Defendants from violating the

                     21   Plaintiffs' rights guaranteed by the Fifth Amendment to the United States Constitution as

                     22   applied through Fourteenth Amendment to the United States Constitution, as described

                     23   above.

                     24

                          28 of 38         COMPLAINT
                                                                                                           Exhibit 1, Page 28 of 38
                                                                                                            to Notice of Removal
                                       Case 6:21-cv-00141-AA        Document 1       Filed 01/28/21    Page 33 of 92




                            1                                                 122.

                            2           Pursuant to 42 U.S.C. §1988, the Plaintiffs are entitled to an award of their costs,

                            3   disbursements and reasonable attorney fees.

                            4                                SECOND CLAIM FOR RELIEF
                                                 (Intentional or Negligent Infliction of Emotional Distress)
                            5                              (On Behalf of Plaintiff Graham Only)
                                                  (Against All Defendants in Their Individual Capacities)
                            6                                               123.

                            7           Plaintiff Graham realleges and incorporates the allegations contained in paragraphs 1

                            8   through 81 as if fully set forth herein.

                            9                                                 124.

                           10           Defendants' actions, described above, were intentional and intended to cause severe

                W               emotional distress to Graham. In the alternative, the individual Defendants were acting as
      .1-
      °°
      cs              RI   12   agents of the government with all the power and authority that comes with his position, and
            0         4
'4‘     '                  13   acted in a manner that was certain or substantially certain to result in severe emotional
      a.;             ri
                "2"
                           14   distress to Graham.

                           15                                                 125.

                           16           In the alternative, Defendants' actions, described above, intentionally, recklessly or

                           17   negligently infringed and threatened the legally protected rights of Plaintiff Graham as the

                           18   parent of her children to parent her children. The Defendants' actions, described above,

                           19   caused foreseeable distress to Plaintiff Graham in the form of emotional distress and trauma

                           20   manifesting itself in nausea, migraine headaches and other physical pain to accompany the

                           21   distress.

                           22   ////

                           23   ////

                           24

                                29 of 38         COMPLAINT
                                                                                                                Exhibit 1, Page 29 of 38
                                                                                                                 to Notice of Removal
                                Case 6:21-cv-00141-AA         Document 1       Filed 01/28/21      Page 34 of 92




                       1                                                126.

                       2           The individual Defendants' actions, in fact, caused severe emotional distress to

                       3   Graham, which in turn caused physical harm to Plaintiff Graham in the form of nausea,

                       4   headaches, and other physical pain caused by anxiety and stress.

                       5                                                127.

                       6          The individual Defendants' conduct described above far exceeds any limit of socially

                       7   tolerable behavior. The individual Defendants took part in a scheme, whether they were

                       8   aware of the other participants or not, which constituted abuse of public office, in violation of

                       9   ORS 162.415. The individual Defendants were acting towards one goal — silencing Graham

                      10   — and they undertook whatever means necessary to threaten, intimidate and terrorize Graham

             W             including:
• .1-
  °°
  s
  c
                 RI   12                      •   Threatening Graham with a $70,000.00 fine when they knew Graham
                 r.
,
•4 o0            4
'4‘ '                 13                          had not been generating income for nearly six (6) weeks, knowing full
  a ~ o ri
        a4            14                          well that such a fine would likely bankrupt Graham and Glamour;

                      15                      •   Threatening Graham with revocation of her Individual License and

                      16                          Facility License even though there was no evidence whatsoever that

                      17                          anything Graham or Glamour was doing presented any harm to the

                      18                          public;

                      19                      • And worst of all, sending child protective services to Graham's home

                      20                          in a not-so-veiled threat based on an entirely fictitious "report" of child

                      21                          neglect that was allegedly based on an "anonymous" report from

                      22                          someone who never actually witnessed Graham do anything wrong.

                      23

                      24

                           30 of 38        COMPLAINT
                                                                                                           Exhibit 1, Page 30 of 38
                                                                                                            to Notice of Removal
                               Case 6:21-cv-00141-AA       Document 1         Filed 01/28/21   Page 35 of 92




                    1                                                128.

                    2           The individual Defendants, any one of them, could have stopped the persecution of

                    3   Graham, but not a single person stepped in to do the right thing. Instead, each individual

                    4   Defendant continued to scheme of harassment, intimidation, bullying and borderline

                    5   extortion developed by Defendant State of Oregon and perpetuated by Defendant Kate

                    6   Brown, who viewed Graham's attempts to provide for her family as "unfortunate" and

                    7   "irresponsible". Under no circumstances is the conduct described in paragraph 127

                    8   acceptable conduct, and the fact that not one single individual Defendant stood up and tried

                    9   to put a stop to the outrageous conduct is evidence of the individual Defendants' intent to

                   10   cause harm — severe emotional distress — to Graham. The individual Defendants know better,

          W             but they did nothing.
.1-
°°
s
c             RI   12                                                129.
              r.
 , :1 0       4
                                The severe emotional distress suffered by Graham is a reasonably foreseeable
    ov 14
    a4                  consequence of the outrageous conduct of the Defendants.

                   15                                                130.

                   16           As a result of the individual Defendants' conduct, Graham was harmed in the amount

                   17   of $100,000.00, or an amount to be proven at trial.

                   18                                 THIRD CLAIM FOR RELIEF
                                           (Abuse of Process/Wrongful Use of Civil Proceedings)
                   19                                    (Against All Defendants)

                   20                                                131.

                   21           Plaintiffs reallege and incorporate the allegations contained in paragraphs 1 through

                   22   81 as if fully set forth herein.

                   23   ////

                   24

                        31 of 38         COMPLAINT
                                                                                                      Exhibit 1, Page 31 of 38
                                                                                                       to Notice of Removal
                                     Case 6:21-cv-00141-AA       Document 1       Filed 01/28/21    Page 36 of 92




                          1                                                132.

                          2           As described in paragraphs 67 and 70 through 79, above, the Defendants undertook a

                          3   scheme to institute a number of baseless attached against Graham and Glamour.

                          4                                                133.

                          5            On information and belief, the threats received by Graham and Glamour described in

                          6   paragraph 65, above, were instigated by one or more of the Defendants

                          7                                                134.

                          8           All of the actions taken by the Defendants, described in paragraphs 65, 67, and 70

                          9   through 79, above, were resolved in Plaintiffs' favor. There was absolutely no basis for the

                         10   actions taken by the Defendants described herein.

               W                                                           135.
    .1-
    °°
    c z
    s               4
                    RI   12           The primary purpose of the actions taken by the Defendants, described in paragraphs
    CI
    rxi
4              ,—        13   65, 67, and 70 through 79, above, were to harass, intimidate, bully and borderline extort the
               S' Fri
          ov
          a4             14   Plaintiffs into complying with what the Plaintiffs in good faith believed were unconstitutional

                         15   actions taken by the Defendants.

                         16                                                136.

                         17           As a result of the individual Defendants' conduct, Plaintiffs were harmed in the

                         18   amount of $100,000.00, or an amount to be proven at trial.

                         19   ////

                         20   ////

                         21   ////

                         22   ////

                         23   ////

                         24

                              32 of 38        COMPLAINT
                                                                                                            Exhibit 1, Page 32 of 38
                                                                                                             to Notice of Removal
                                   Case 6:21-cv-00141-AA         Document 1        Filed 01/28/21     Page 37 of 92




                       1                                 FOURTH CLAIM FOR RELIEF
                                           (Declaratory Relief — ORS 28.010 et seq. and Injunctive Relief)
                       2
                                                                       COUNT I
                       3          (By All Plaintiffs against Defendant State of Oregon and Defendant Kate Brown)
                                            (Violation of Article I, Section 18 of the Oregon Constitution)
                       4

                       5                                                    137.

                       6             Plaintiffs reallege and incorporate the allegations contained in paragraphs 1 through

                       7   81, and 83 as if fully set forth herein.

                       8                                                    138.

                       9             The Defendant State of Oregon and Defendant Kate Brown's actions, described

                      10   above, constitute an unconstitutional taking of the Plaintiffs property, in particular the

             W             constitutionally protected right to use the property Plaintiffs lease from the city of Salem and
u cs
                 RI   12   the Plaintiffs' property right in their respective licenses, in violation of Article I, Section 18
        0        4
'4‘ '                 13   of the Oregon Constitution.
  a ~ o ri
        a4            14                                                    139.

                      15             The Plaintiffs are entitled to a declaration from this Court declaring the actions of the

                      16   Defendant State of Oregon and Defendant Kate Brown described in this Complaint constitute

                      17   a taking of private property without the payment of just compensation in violation of Article

                      18   I, Section 18 of the Oregon Constitution.

                      19                                                    140.

                      20             The Plaintiffs are entitled to such injunctive relief as is necessary to enjoin the

                      21   Defendant State of Oregon and Defendant Kate Brown from continuing to violate the

                      22   Plaintiffs' constitutionally protected rights.

                      23   ////

                      24

                           33 of 38           COMPLAINT
                                                                                                               Exhibit 1, Page 33 of 38
                                                                                                                to Notice of Removal
                                Case 6:21-cv-00141-AA          Document 1         Filed 01/28/21    Page 38 of 92




                       1                                              COUNT II
                                                                  (By All Plaintiffs)
                       2                                      (Against All Defendants)
                                           (Violation of Article I, Section 20 of the Oregon Constitution)
                       3                                                  141.

                       4          Plaintiffs reallege and incorporate the allegations contained in paragraphs 1 through

                       5   81, 83 through 86, 92 through 95, 101 through 103, 109 through 112, 124 through 129, and

                       6   132 through 135 as if fully set forth herein.

                       7                                                   142.

                       8           The Defendants' actions constitute unequal treatment of the Plaintiffs by the

                       9   Defendants in violation of Article I, Section 20 of the Oregon Constitution.

                      10                                                   143.

             W                     The Plaintiffs are entitled to a declaration from this Court declaring the actions of the
  .1-
  °°
  cs             RI   12   Defendants described in this Complaint constitute denial of equal privileges and immunities
        0        4
'4‘ '                 13   guaranteed by the Oregon Constitution in violation of Article I, Section 20 of the Oregon
  a ~ o ri
        a4            14   Constitution.

                      15                                                   144.

                      16           The Plaintiffs are entitled to such injunctive relief as is necessary to enjoin the

                      17   Defendants from continuing to violate the Plaintiffs' constitutionally protected rights.

                      18                                   FIFTH CLAIM FOR RELIEF
                                                (By all Plaintiffs against Defendant State of Oregon
                      19                      (Claim for Compensation Pursuant to ORS 433.441(6))

                      20                                                   145.

                      21           Plaintiffs reallege and incorporate the allegations contained in paragraphs 1 through

                      22   81, 83, 118, and 138 as if fully set forth herein.

                      23

                      24

                           34 of 38          COMPLAINT
                                                                                                             Exhibit 1, Page 34 of 38
                                                                                                              to Notice of Removal
                           Case 6:21-cv-00141-AA         Document 1       Filed 01/28/21     Page 39 of 92




                  1                                                146.

                  2          The actions of the Defendant State of Oregon described in this Complaint constitute a

                  3   taking of property owned by the Plaintiffs for which the Plaintiffs are entitled to reasonable

                  4   compensation under ORS 433.441(6).

                  5                                                147.

                  6          As a result of the Defendant State of Oregon's conduct, The Plaintiffs were harmed in

                  7   the amount of at least $100,000.00, or an amount to be proven at trial.

                  8   WHEREFORE,     Plaintiffs respectfully pray this Court for the following relief

                  9          1. On Plaintiffs' First Claim For Relief, Count I, a Declaration against Defendant

                 10              Kate Brown and Defendant State of Oregon, declaring that the actions taken by

        W                        Defendant Kate Brown and Defendant State of Oregon deprived the Plaintiffs of
  .1-
  °°
  s
  c
            RI   12              their basic procedural due process rights guaranteed by the Fourteenth
<4 X 00
,4          4
'4‘ '            13              Amendment to the United States Constitution;
  a ~ o ri
    ov
    a4           14          2. On Plaintiffs' First Claim For Relief, Count I, an injunction against Defendant

                 15              Kate Brown and Defendant State of Oregon, enjoining Defendant Kate Brown

                 16              and Defendant State of Oregon from depriving the Plaintiffs of their basic

                 17              procedural due rights guaranteed by the Fourteenth Amendment to the United

                 18              States Constitution.

                 19          3. On Plaintiffs' First Claim For Relief, Count II, a Declaration against Defendant

                 20              Kate Brown and Defendant State of Oregon, declaring that the actions taken by

                 21              Defendant Kate Brown and Defendant State of Oregon deprived the Plaintiffs of

                 22              their right to equal protection of the laws guaranteed by the Fourteenth

                 23              Amendment to the United States Constitution;

                 24

                      35 of 38        COMPLAINT
                                                                                                        Exhibit 1, Page 35 of 38
                                                                                                         to Notice of Removal
                              Case 6:21-cv-00141-AA         Document 1       Filed 01/28/21     Page 40 of 92




                      1          4. On Plaintiffs' First Claim For Relief, Count II, an injunction against Defendant

                      2              Kate Brown and Defendant State of Oregon, enjoining Defendant Kate Brown

                      3              and Defendant State of Oregon from depriving the Plaintiffs of the equal

                      4              protection of the laws guaranteed by the Fourteenth Amendment to the United

                      5              States.

                      6          5. On Plaintiffs' First Claim For Relief, Count III, a Declaration against all

                      7              Defendants, declaring that the actions taken by all Defendants deprived the

                      8              Plaintiffs of their right to free speech guaranteed by the First Amendment to the

                      9              United States Constitution;

                     10          6. On Plaintiffs' First Claim For Relief, Count III, an injunction against all

            W                        Defendants, enjoining all Defendants from taking any action that deprives the
u cs
                RI   12              Plaintiffs their right to free speech guaranteed by the First Amendment to the
        0       4
'4‘ '                13              United States Constitution.
  a ~ o ri
    ov
    a4               14          7. On Plaintiffs' First Claim For Relief, Count IV, a Declaration against all

                     15              Defendants, declaring that the actions taken by all Defendants deprived the

                     16              Plaintiffs of their right to substantive due process guaranteed by the Fourteenth

                     17              Amendment to the United States Constitution;

                     18          8. On Plaintiffs' First Claim For Relief, Count IV, an injunction against all

                     19              Defendants, enjoining all Defendants from taking any action that deprives the

                     20              Plaintiffs their right substantive due process guaranteed by the Fourteenth

                     21              Amendment to the United States Constitution.

                     22          9. On Plaintiffs' First Claim For Relief, Count V, a Declaration that Defendant State

                     23              of Oregon and Defendant Kate Brown's conduct constituted a taking of Plaintiffs

                     24

                          36 of 38        COMPLAINT
                                                                                                        Exhibit 1, Page 36 of 38
                                                                                                         to Notice of Removal
                               Case 6:21-cv-00141-AA         Document 1       Filed 01/28/21     Page 41 of 92




                       1              property without just compensation, in violation of the Fifth Amendment to the

                       2              United States Constitution as applied to the states through the Fourteenth

                       3              Amendment to the United States Constitution;

                       4          10. On Plaintiffs' First Claim For Relief, Count V, an injunction against Defendant

                       5              State of Oregon and Defendant Kate Brown enjoining them from taking any

                       6              action takes the Plaintiffs' property without just compensation in violation of the

                       7              Fifth Amendment to the United States Constitution as applied to the states

                       8              through the Fourteenth Amendment to the United States Constitution.

                       9          11. On Plaintiff Graham's Second Claim For Relief, for a judgment against all

                      10              individual Defendants in their official and individual capacities, in the amount of

             W                        $100,000.00 or an amount to be proven at trial;
us
 c
                 RI   12          12. On Plaintiffs' Third Claim For Relief, for a judgment against all individual
<4 X 00
,4               4
'4‘ '                 13              Defendants in their official and individual capacities, in the amount of
  a ~ o ri
        a4            14              $100,000.00 or an amount to be proven at trial;

                      15          13. On Plaintiffs' Fourth Claim For Relief, Count I, a Declaration that Defendant

                      16              State of Oregon and Defendant Kate Brown's conduct constituted a taking of

                      17              Plaintiffs property without just compensation, in violation of Article I, Section 18

                      18              of the Oregon Constitution;

                      19          14. On Plaintiffs' Fourth Claim For Relief, Count II, an injunction against Defendant

                      20              State of Oregon and Defendant Kate Brown enjoining them from violating

                      21              Plaintiffs' rights protected by Article I, Section 18 of the Oregon Constitution;

                      22

                      23

                      24

                           37 of 38        COMPLAINT
                                                                                                          Exhibit 1, Page 37 of 38
                                                                                                           to Notice of Removal
                                   Case 6:21-cv-00141-AA          Document 1       Filed 01/28/21       Page 42 of 92




                           1          15. On Plaintiffs' Fourth Claim For Relief, Count I, a Declaration that all Defendants'

                           2              conduct, in both their official and individual capacities, violated Plaintiffs' rights

                           3              protected and guaranteed by Article I, Section of the Oregon Constitution;

                           4          16. On Plaintiffs' Fourth Claim For Relief, Count II, an injunction against all

                           5              Defendants, in their official and individual capacities, enjoining them from

                           6              violating Plaintiffs' rights protected by Article I, Section 20 of the Oregon

                           7              Constitution;

                           8          17. On Plaintiffs' Fifth Claim For Relief, judgment against Defendant State of

                           9              Oregon, in the amount of $100,000.00 or an amount to be proven at trial;

                          10          18. Plaintiffs costs, disbursements and reasonable attorney fees pursuant to 42 U.S.C.

                 W                        §1988.
us
 c
                     RI   12          19. Any other relief the Court deems just and equitable.
-     o04
'4‘     '                 13          RESPECTFULLY SUBMITTED       this 18th day of December 2020
      a.;            ri

            a4            14                                                 DAY LAW, PC
                                                                             Attorneys for Plaintiffs
                          15

                          16                                                        /s/ Ross Day
                                                                             Ross A. Day, OSB #002395
                          17                                                 7831 St. Charles Street NE
                                                                             Keizer, Oregon 97303
                          18                                                 Mailing address: P.O. Box 30148
                                                                             Portland, Oregon 97294
                          19                                                 T: 503-747-2705
                                                                             E: ross@daylawpc.com
                          20

                          21

                          22

                          23

                          24

                               38 of 38        COMPLAINT
                                                                                                                Exhibit 1, Page 38 of 38
                                                                                                                 to Notice of Removal
                      Case 6:21-cv-00141-AA            Document 1            Filed 01/28/21     Page 43 of 92

                                                 THIRD JUDICIAL DISTRICT
                                               MARION COUNTY CIRCUIT COURT

c-i             Read carefully. If you do not comply with the following. your case will be dismissed.
CA                                                                                                    016—
                                                                                   ,c-*(   ftl
                                                                                             ig    ))/-
                     Gliaf t--6:                                    V.


                                      *Y--".--)
C'l
--.


.a) Case Number:            ,?tii\f               ‘                      Date:             \/1/ 0//111/ 0,
o
,..0
                                               THIS CASE HAS BEEN ASSIGNED TO:
                     CI    Judge Donald D. Abar                               1        Judge Thomas M. Hart
(..)
                           (503) 588-8485                                              (503) 584-7749
6'
U
                     O     Judge Sean E. Armstrong                                0 Judge Mary M. James
                           (503) 588-5026                                              (503) 373-4303

                     O     judge Channing Bennett                                 0 Judge David E. Leith
                           (503) 588-7950                                              (503) 588-5160

                     O     Judge Audrey J. Broyles                                0 Judge Lindsay R. Partridge
                           (503) 588-5492                                              (503) 588-5028

                     O     Judge Claudia M. Burton                                0 Judge Cheryl A. Pellegrini
                           (503) 584-7713                                              (503) 585-4939

                     O     Judge Daniel J. Wren                                   0 Judge Tracy A. Prall
                           (503) 584-7765                                              (503) 588-5030

                     CI    Judge Courtland Geyer                                  II   Judge Susan M. Tripp
                           (503) 373-4445                                               (503) 373-4361

                          If a party served with a summons intends to contest this matter, that party
                           must file a response. or other appearance. as instructed in the summons.

       To change judges, a party must notify the court by Spm on the day they receive this gotice. Contact the court for a
       notice form. The party must then file a motion and affidavit with the court no later than Spm on the next judicial
                                                day. ORS 14.260(4) and 14.270.

       A status conference will be set after the party served has filed an appearance. All attorneys must appear at the
       status conference with their calendars. If parties do not have legal representation, they are to appear at the status
       conference.

       If the Plaintiff has not tiled a Return or Acceptance of Service by the 63rd day after the filing of the complaint, the
       case may be dismissed for want of prosecution 28 days later. If. proof of service is filed by the 91st day from the
       filing of the complaint, and no default is later filed, the case will be dismissed 119 days from the date of the filing of
       the complaint.

       Follow these instructions carefully and refer to the Uniform Trial Court Rules for further information or
       clarification. All correspondence or other communication shall be directed to the assigned Judge at the following
       address: Marion County Circuit Court, PO Box 12869, Salem, Oregon 97309-0869.

                       Assignment following standard procedure.
                       Random assignment following the standard procedure.
                       Random assignment at the request of

       CASE ASSIGNMENT NOTICE                                  Page 1 of 1                                   Exhibit 2, Page fai/ 21/ 20)
                                                                                                             to Notice of Removal
              Case 6:21-cv-00141-AA             Document 1 Filed 01/28/21              Page 44 of 92
                                                1/4/2021 12:21 PM
                                                    20CV45151



 1

 2
 3                        IN THE CIRCUIT COURT OF THE STATE OF OREGON
 4                                      FOR THE COUNTY OF MARION
 5   LINDSEY GRAHAM, an individual and                          Case No. 20CV45151
     GLAMOUR!, LLC, an Oregon domestic
 6   limited liability company,                                 ACCEPTANCE OF SERVICE
 7                   Plaintiff,
 8           v.
                                                                ORS 20.140 - State fees deferred at filing
 9   KATE BROWN, in her individual capacity
     and her official capacity as Governor of the
10
     State of Oregon, STATE OF OREGON;, by
I1   and through its DEPARTMENT OF
     HUMAN SERVICES, CHILD WELFARE
12   DIVISION, REBECCA JONES GASTON,
     in her individual capacity and in her official
13   capacity as Director of the Oregon Department
14   of Human Services, Child Welfare Division,
     JOEL BAXTER, in his individual and official
15   capacity as an employee of the Oregon
     Department of Human Services, Child Welfare
16   Division, RONIKA FERGUSON, in her
     individual and official capacity as an employe-
17   of the Oregon Department of Human Services,
18   Child Welfare Division, OMAR RUIZ, in his
     individual and official capacity as an employee
19   of the Oregon Department of Human Services,
     Child. Welfare Division, STATE OF
20   OREGON, by and through its OFFICE OF
     THE GOVERNOR,
21    STATE OF OREGON, by and through its
22   PUBLIC HEALTH DIVISION,
     HEALTH LICENSING OFFICE, and
23   SYLVIE DONALDSON, in her individual
     capacity and in her official capacity as Section
24   Manager of the Health Licensing Office of the
     Public Health Division of the Oregon Health
25   Authority
26

Page 1 - ACCEPTANCE OF SERVICE
         MA/j112/Glamour 5151 CAP Caption Copy Only.docx
                                                        Department of Justice
                                                        100 SW Market Street
                                                         Portland, OR 97201
                                                (971) 673-18801 l-ax: (971) 673-5000            Exhibit 3, Page 1 of 2
                                                                                                to Notice of Removal
              Case 6:21-cv-00141-AA             Document 1             Filed 01/28/21    Page 45 of 92




                      Defendants.
 1

 2
             1, Marc Abrams, certify that:
 3
             I am one of the attorneys for defendants Governor Kate Brown; the Oregon Department
 4
     of Human Services ("DHS," sued herein as DHS Child Services Division), Rebecca Jones
 5
     Gaston; Joel Baxter; Ronika Ferguson; Omar Ruiz; State of Oregon Office of the Governor;
 6
     State of Oregon Public Health Authority ("OHA," sued herein as Public Health Division, Health
 7
     Licensing Office); and Sylvie Donaldson. By execution of this document, I hereby accept
 8
     service on behalf of all defendants for all claims asserted herein. This Acceptance of Service is
 9
     to have the same force and effect as if defendants were personally served with the Summons and
10
     Complaint, under and pursuant to the Or4on Rules of Civil Procedure and the statutes of the
11
     state of Oregon.
12
             I will file an Answer or otherwise move on behalf of my clients within the time permitted
13
     by statute.
14
             DATED January 25, 2021.
15
                                                               Respectfully submitted,
16
                                                               ELLEN F. ROSENBLUM
17                                                             Attorney General
18
19

20                                                            MARC ABRAMS #890149
                                                              Assistant Attorney-in-Charge
21                                                            CHRISTINA BEATTY-WALTERS, #981634
22                                                            Senior Assistant Attorney General
                                                              Trial Attorneys
23                                                            Tel (971) 673-1880/Fax (971) 673-5000
                                                              Marc.Abramsa,doi.state.or.us
24                                                            Tina.BeattvWaltera,doj.state.or.us
                                                              Of Attorneys for Defendant
25
26

Page 2 - ACCEPTANCE OF SERVICE
         MA/jh2/Giarnour 5151 CAP Caption Copy Only.docx
                                                        Department of Justice
                                                        100 SW Market Street
                                                         Portland, OR 97201
                                                (971) 673-1880 / Fax: (971) 673-5000             Exhibit 3, Page 2 of 2
                                                                                                 to Notice of Removal
              Case 6:21-cv-00141-AA                Document 1 Filed 01/28/21            Page 46 of 92
                                                   1/4/2021 1:03 PM
                                                      20CV45151



 1
 2
 3                         IN THE CIRCUIT COURT OF THE STATE OF OREGON
 4                                       FOR THE COUNTY OF MARION
 5    LINDSEY GRAHAM, an individual and                         Case No. 20CV45151
      GLAMOUR!, LLC, an Oregon domestic
 6    limited liability company,                                ACCEPTANCE OF SERVICE
 7                    Plaintiff,
 S           v.
                                                                ORS 20.140 - State fees deferred at filing
 9    KATE BROWN, in her individual capacity
      and her official capacity as Governor of the
10
      State of Oregon, STATE OF OREGON; by
11    and through its DEPARTMENT OF
      HUMAN SERVICES, CHILD WELFARE
12    DIVISION, REBECCA JONES GASTON,
      in her individual capacity and in her official
13    capacity as Director of the Oregon Department
14    of Human Services, Child Welfare Division,
      JOEL BAXTER, in his individual and official
15    capacity as an employee of the Oregon
      Department of Human Services, Child Welfare
16    Division, RONIKA FERGUSON, in her
      individual and official capacity as an employe-
17    of the Oregon Department of Human Services,
18    Child Welfare Division, OMAR RUIZ, in his
      individual and official capacity as an employee
19    of the Oregon Department of Human Services,
      Child Welfare Division, STATE OF
20    OREGON, by and through its OFFICE OF
      THE GOVERNOR,
21     STATE OF OREGON, by and through its
2,2   PUBLIC HEALTH. DIVISION,
      HEALTH LICENSING OFFICE, and
23    SYLVIE DONALDSON, in her individual
      capacity and in her official capacity as Section
24    Manager of the Health Licensing Office of the
      Public Health Division of the Oregon Health
25    Authority
26

Page 1. - ACCEPTANCE OF SERVICE
          MAJjh2/Glamour 5151 CAP Caption Copy Only.docx
                                                       Department of Justice
                                                       100 SW Wyk-et Sista
                                                        Portland, OR 97201
                                                (971) 673-1880 Fax: (971) 673-5000
                                                                                                  Exhibit 4, Page 1 of 2
                                                                                                  to Notice of Removal
             Case 6:21-cv-00141-AA                 Document 1           Filed 01/28/21    Page 47 of 92




                      Defendants.
 1
 2
             I, Marc Abrams, certify that:
 3
             I am one of the attorneys for defendants Governor Kate Brown; the Oregon Department
 4
     of Human Services ("DHS," sued herein as DHS Child Services Division), Rebecca Jones
 5
     Gaston; Joel Baxter; Ronika Ferguson; Omar Ruiz; State of Oregon Office of the Governor;
 6
     State of Oregon Public Health Authority ("OHA," sued herein as Public Health Division, Health
 7
     Licensing Office); and Sylvie Donaldson. By execution of this document, I hereby accept
 8
     service on behalf of all defendants for all claims asserted herein. This Acceptance of Service is
 9
     to have the same force and effect as if defendants were personally served with the Summons and
10
     Complaint, under and pursuant to the Oregon Rules of Civil Procedure and the statutes of the
11
     state of Oregon.
12
             I will file an Answer or otherwise move on behalf of my clients within the time permitted
13
     by statute,
14
             DATED January 4, 2021.
15
                                                                Respectfully submitted,
16
                                                                ELLEN F. ROSENBLUM
17                                                              Attorney General
18
19
20                                                              MARC ABRAMS A9 49
                                                                Assistant Attorney-in-Charge
21                                                              CHRISTINA BEA'fTY-WAITERS, #981634
22                                                              Senior Assistant Attorney General
                                                                Trial Attorneys
23                                                              Tel (971) 673-1880/Fax (971) 673-5000
                                                                Marc..Abrarnsgdoj.stale.or.us
24                                                              Tina.BeattvWaltersadoi.state.or.us
                                                                Of Attorneys fox Defendant
25
26

Page 2 - ACCEPTANCE OF SERVICE
         MA/jh2/Glatnour 5151 CAP Caption Copy Only.docx
                                                       13epartment of Justice
                                                       100 SW Market Street
                                                        Portland, OR 97201
                                                (971) 673-1880 /Fax: (971)6'73-5000
                                                                                                  Exhibit 4, Page 2 of 2
                                                                                                  to Notice of Removal
                                  Case 6:21-cv-00141-AA                                    Document 1                Filed 01/28/21                  Page 48 of 92
JS 44 (Rev. 10/20)                                                              CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                 DEFENDANTS
           Lindsey Graham and Glamour!, LLC                                                                        Governor Kate Brown, State of Oregon, et al.

    (b)   County of Residence of First Listed Plaintiff Marion                                                    County of Residence of First Listed Defendant Marion
                            (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                  NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

     (C) Attorneys (Firm Name, Address, and Telephone Number)                                                      Attorneys (If Known)

           Ross Day, Day Law, PC                                                                                   Marc Abrams and Christina Beatty-Walters
           7831 St. Charles Street NE, Keizer, OR 97303                                                            100 SW Market Street, 97201
II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                             III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                               (For Diversity Cases Only)                           and One Box for Defendant)
O 1 U.S. Government                   13 Federal Question                                                                               PTF DEF                                       PTF DEF
      Plaintiff                              (U.S. Government Not a Party)                               Citizen of This State         1 1 1 I Incorporated or Principal Place            04   4   0
                                                                                                                                                     of Business In This State

O 2 U.S. Government                   0 4 Diversity                                                      Citizen of Another State          1 2   0   2 Incorporated and Principal Place   O   5    ❑5
        Defendant                                    (Indicate Citizenship of Parties in Item III)                                                         of Business In Another State

                                                                                                         Citizen or Subject of a           ❑3    0 3 Foreign Nation                       ❑ 6      ❑6
                                                                                                           Foreign Country
                                                                                                                                        •                                •
XV •   1.1,11 ,L.I.l,l, S.   1...1.J.. (rtace   an    Ain tine BOX linty/                                                           lAllak. IMIG WI. 1V ILL       lin a Ull ',AMC LieblalplIU11.5.
            CONTRACT                                              TORTS                              FORFEITURE/PENALTY                 I BANKRUPTCY                I           OTHER STATUTES               I
.   110 Insurance                         PERSONAL INJURY                  PERSONAL INJURY ]625 Drug Related Seizure                 . 422 Appeal 28 USC 158            ] 375 False Claims Act
_ 120 Marine                        _ 310 Airplane                    . 365 Personal Injury -            of Property 21 USC 881 . 423 Withdrawal                        ] 376 Qui Tam (31 USC
_ 130 Miller Act                          315 Airplane Product                Product Liability   ] 690 Other                                  28 USC 157                         3729(a))
    140 Negotiable Instrument                  Liability              . 367 Health Care/                                                                                ] 400 State Reapportionment
. 150 Recovery of Overpayment ] 320 Assault, Libel &                          Pharmaceutical                                              PROPERTY RIGHTS                     410 Antitrust
        & Enforcement of Judgment              Slander                        Personal Injury                                        _ 820 Copyrights                   _ 430 Banks and Banking
_ 151 Medicare Act                  ] 330 Federal Employers'                  Product Liability                                      _ 830 Patent                       _ 450 Commerce
    152 Recovery of Defaulted                  Liability              . 368 Asbestos Personal                                              835 Patent - Abbreviated           460 Deportation
         Student Loans              — 340 Marine                              Injury Product                                                   New Drug Application — 470 Racketeer Influenced and
        (Excludes Veterans)               345 Marine Product                  Liability                                              .840 Trademark                               Corrupt Organizations
. 153 Recovery of Overpayment                  Liability                PERSONAL PROPERTY                     LABOR                  • 880 Defend Trade Secrets ] 480 Consumer Credit
        of Veteran's Benefits       — 350 Motor Vehicle                _ 370 Other Fraud          ] 710 Fair Labor Standards                   Act of 2016                        (15 USC 1681 or 1692)
. 160 Stockholders' Suits                 355 Motor Vehicle               371 Truth in Lending           Act                                                            ] 485 Telephone Consumer
. 190 Other Contract                          Product Liability       . 380 Other Personal        ] 720 Labor/Management                    SOCIAL SECURITY                       Protection Act
_ 195 Contract Product Liability ] 360 Other Personal                         Property Damage            Relations                   _ 861 HIA (1395ff)                 — 490 Cable/Sat TV
    196 Franchise                             Injury                  . 385 Property Damage       _ 740 Railway Labor Act            _ 862 Black Lung (923)                   850 Securities/Commodities/
                                    ] 362 Personal Injury -                   Product Liability      751 Family and Medical          _ 863 DIWC/DIWW (405(g))                     Exchange
                                              Medical Malpractice                                        Leave Act                         864 SSID Title XVI           ] 890 Other Statutory Actions

L
        REAL PROPERTY
    210 Land Condemnation
. 220 Foreclosure
                                       111 CIVIL RIGHTS
                                     j 440 Other Civil Rights
                                    ] 441 Voting
                                                                        PRISONER PETITIONS
                                                                          Habeas Corpus:
                                                                      ] 463 Alien Detainee
                                                                                                         1
                                                                                                     790 Other Labor Litigation
                                                                                                     791 Employee Retirement
                                                                                                         Income Security Act
                                                                                                                                     .865 RSI (405(g))

                                                                                                                                          FEDERAL TAX SUITS
                                                                                                                                                                        ] 891 Agricultural Acts
                                                                                                                                                                        ] 893 Environmental Matters
                                                                                                                                                                        ] 895 Freedom of Information
— 230 Rent Lease & Ejectment        — 442 Employment                      510 Motions to Vacate                                      • 870 Taxes (U.S. Plaintiff                  Act
_ 240 Torts to Land                       443 Housing/                        Sentence                                                         or Defendant)            — 896 Arbitration
    245 Tort Product Liability                Accommodations          ] 530 General                                                  . 871 IRS—Third Party                    899 Administrative Procedure
. 290 All Other Real Property       ] 445 Amer. w/Disabilities - ] 535 Death Penalty                     IMMIGRATION                            26 USC 7609                       Act/Review or Appeal of
                                              Employment                  Other:                     462 Naturalization Application                                               Agency Decision
                                    ] 446 Amer. w/Disabilities - _ 540 Mandamus & Other              465 Other Immigration                                              ] 950 Constitutionality of
                                              Other                    _ 550 Civil Rights                Actions                                                                  State Statutes
                                    ] 448 Education                    _ 555 Prison Condition
                                                                          560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement
 V. ORIGIN (Place an "X" in One Box Only)
O 1 Original                 2 Removed from                 0 3 Remanded from                        0
                                                                                                4 Reinstated or 0 5 Transferred from                   06 Multidistrict            0 8 Multidistrict
       Proceeding               State Court                           Appellate Court             Reopened                Another District                 Litigation -                   Litigation -
                                                                                                                          (specify)                        Transfer                        Direct File
                                           Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

VI. CAUSE OF ACTION                       Brief description of cause:

X.      REQUESTED IN                     0       CHECK IF THIS IS A CLASS ACTION                            DEMAND $                                  CHECK YES only if demanded in complaint:
        COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                             JURY DEMAND:              0Yes 0 No
VIII. RELATED CASE(S)
                                                (See instructions):
      IF ANY                                                              JUDGE                                                                  DOCKET NUMBER
DATE                                                                         SIGNATURE OF ATTORNEY OF RECORD
                                                                             s/Marc Abrams
FOR OFFICE USE ONLY
    RECEIPT #                    AMOUNT                                           APPLYING IFP                                     JUDGE                        MAG. JUDGE
                             Case 6:21-cv-00141-AA                 Document 1            Filed 01/28/21            Page 49 of 92
JS 44 Reverse (Rev. 10/20)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

         Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
         County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
         Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

         Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

HI       Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                            Case 6:21-cv-00141-AA           Document 1 Filed 01/28/21    Page 50 of 92
                                                           12/18/2020 4:25 PM
                                                               20CV45151


                   1

                   2

                   3

                   4                   IN THE CIRCUIT COURT OF THE STATE OF OREGON
                                             IN AND FOR THE COUNTY OF MARION
                   5                                   Civil Department

                   6   LINDSEY GRAHAM, an individual and
                       GLAMOUR!, LLC, an Oregon domestic
                   7   limited liability company,

                                             Plaintiffs,
                   8                                                       Case No.: 20CV45151
                              vs.
                   9
                                                                           COMPLAINT
                       KATE BROWN, in     her individual capacity
                  10   and her official capacity as Governor of the
                       State of Oregon, STATE OF OREGON, by and            (Violation of Civil Rights, 42 U.S.C.
                  11   through its DEPARTMENT OF HUMAN                     §1983; Violations of the United States
              W
     00                SERVICES, CHILD WELFARE DIVISION,                   Constitution; ORS 28.010 et. seq.,
u         z                                                                Declaratory and Injunctive Relief;
In
         E 12          REBECCA JONES GASTON, in her individual
<4
 4 o 0   4             capacity and in her official capacity as            Violation of Article I, Section 18 of
                       Director of the Oregon Department of                the Oregon Constitution; Violation of
      '
       ,a 13           Human Services, Child Welfare Division,             Article I, Section 20 of the Oregon
          0—           JOEL BAXTER, in his individual and official         Constitution; Violation of Article I,
          P. 14        capacity as an employee of the Oregon               Section 21 of the Oregon Constitution;
                       Department of Human Services, Child                 Retaliation; Intentional Infliction of
                  15   Welfare Division, RONIICA FERGUSON, in
                                                                           Emotional Distress; Wrongful Use of
                       her individual and official capacity as an
                  16   employee of the Oregon Department of                Civil Proceedings/Abuse of Process;
                       Human Services, Child Welfare Division,             Claim for Compensation pursuant to
                  17   OMAR RUIZ, in his individual and official           ORS 433.441(6))
                       capacity as an employee of the Oregon
                  18   Department of Human Services, Child                 AMOUNT IN CONTROVERSY:
                       Welfare Division, STATE OF OREGON, by               $100,000.00
                       and through its OFFICE OF THE GOVERNOR,
                  19
                       STATE OF OREGON, by and through its                 DEMAND FOR JURY TRIAL
                       PUBLIC HEALTH DIVISION, HEALTH
                  20   LICENSING OFFICE, and SYLVIE
                       DONALDSON, in her individual capacity    and
                  21   in her official capacity as Section Manager
                       of the Health Licensing Office of the Public
                  22   Health Division of the Oregon Health
                       Authority
                  23
                       Defendants.
                  24

                       1 of 38 COMPLAINT
                                                                                                 Exhibit A, Page 1 of 43
                                                                                                 to Notice of Removal
                                    Case 6:21-cv-00141-AA         Document 1      Filed 01/28/21      Page 51 of 92




                           1          Plaintiffs Lindsey Graham and Glamour!, LLC allege as follows:

                           2                                        INTRODUCTION

                           3                                                 1.

                           4          For the first time in over 100 years, the United States is faced with a pandemic that

                           5   threatened the health and safety of Americans across the Country. The response from

                           6   federal, state and local officials oftentimes imposed heavy burdens on certain sectors of the

                           7   economy, while other sectors of the economy — especially those that receive a paycheck from

                           8   the government - have been left largely economically unaffected by these bureaucratic fiats.

                           9                                                 2.

                          10          In Oregon, the government forced small businesses shut their doors and "ride out" the

                W              pandemic. The government imposed irrational and random restrictions on which businesses
  .1-
  °°
  s
  c
                     RI   12   could remain open and which businesses had to close. The government provided little to no
<4 X00
,4                   4

                ,—             notice to the business owners or their employees before entire sectors of the economy were
      .;        S' Fri
           ov
           a4             14   randomly closed for business.

                          15                                                 3.

                          16          The sudden, irrational, draconian, and irresponsible orders from the Defendant state

                          17   of Oregon caused many people to lose their jobs, their careers and their small businesses.

                          18   For many Oregonians, in an instant, their source of support and ability to provide for their

                          19   families was eviscerated by an callous and unsympathetic bureaucracy.

                          20                                                 4.

                          21          Defendant state of Oregon, and in particular Defendant Kate Brown, claimed the

                          22   orders were necessary to protect the public's health, safety and welfare. In fact, by shutting

                          23   down private businesses, which in turn caused Oregonians to lose their jobs and their ability

                          24

                               2 of 38 COMPLAINT
                                                                                                              Exhibit A, Page 2 of 43
                                                                                                              to Notice of Removal
                                  Case 6:21-cv-00141-AA         Document 1      Filed 01/28/21     Page 52 of 92




                        1    to support their families, caused greater negative health effects on Oregonians in the form of

                        2    increased stress, anxiety and depression. Oregonians who do not live off the public dole (like

                        3    the individually named defendants) were suddenly forced to worry about how they would

                        4    support themselves and their loved ones, Oregonians were forced into this position by the

                        5    very government bureaucracy that feeds off the productivity of Oregonians.

                        6                                                  5.

                        7           While private business owners and their employees were forced to struggle through

                        8    the government's draconian edicts, the individual defendants named in this action remained

                        9    comfortable, collecting a paycheck on the backs of the very people who were losing their

                       10    jobs, careers and businesses. Defendant Kate Brown even lives in a mansion paid for by the

              W              taxpayers of Oregon, at a time when thousands of Oregonians are unable to make rent or
  .1-
  °°
alcs              RI   12    mortgage payments. The repugnant nature of this conflict should not be lost on anyone.
:
_44 , s
                  e:rI,'13                                                 6.
    .;        S' Fri
         ov
         a4            14           After roughly six (6) weeks of living under Defendant Kate Brown's repressive

                       15    regime, thousands of Oregonians decided they had enough. On May 2nd, 2020, thousands of

                       16    Oregonians protested against Defendant Kate Brown's orders shutting down the economy.

                       17    One of the protesters that day was Plaintiff Lindsey Graham, who, on May Tid, 2020, decided

                       18    she would reopen her hair salon so that she, and the other hair stylists who lease space from

                       19    her, could earn a living to support their families, much the same way all of the individual

                       20    defendants have been allowed to earn a living, uninterrupted by the government.

                       21                                                  7.

                       22           Little did Plaintiff Lindsey Graham know that her small step of protest, of civil

                       23    disobedience, would make her and her business a target for all of the Defendants to take aim.

                       24

                             3 of 38 COMPLAINT
                                                                                                            Exhibit A, Page 3 of 43
                                                                                                            to Notice of Removal
                                Case 6:21-cv-00141-AA          Document 1      Filed 01/28/21     Page 53 of 92




                       1   The conduct of the Defendants, individually and collectively, alleged below, is beyond

                       2   reprehensible. The conduct of the Defendants represents the absolute worst abuses of power

                       3   one could possibly imagine. Even George Orwell would be shocked and appalled at the

                       4   Defendants' conduct. At the heart of the Defendants' conduct is the Defendants' ultimate

                       5   goal: make Plaintiff Lindsey Graham an example to anyone else who may try to experience

                       6   personal and economic freedom. The Defendants wanted to teach Plaintiff Lindsey Graham

                       7   a lesson — and others like her: the Government gets to do what it wants, no questions asked.

                       8                                                  8.

                       9            The government has used the fear of pandemic as an excuse to trample on the rights

                      10   of Oregonians over the last several of months. While the government has broad authority to

             W             take steps to protect the general public, that authority must be balanced against the individual
  .1-
  °°
  s
  c
                 RI   12   liberties protected by the United States and Oregon Constitutions. If the government can
<4 X 00
,4               4
'4‘ '                 13   avoid the "inconvenience" of respecting the constitutional rights of individuals by simply
  a ~ o ri
        a4            14   declaring the existence of a "public health emergency", then the rights guaranteed by the

                      15   United States and Oregon Constitutions are nothing more than wasted ink on an old piece of

                      16   paper.

                      17                                                  9.

                      18            Plaintiff Lindsey Graham, and others like her, have a fundamental right to earn a

                      19   living. They have a right to take care of and provide for themselves and their families. They

                      20   have a right to protest the government. They have a right to question the government. They

                      21   have a right not to believe the government. They have a right not to trust the government.

                      22   And Plaintiff Lindsey Graham, and others like her, have a right — indeed a duty - to stand

                      23

                      24

                           4 of 38 COMPLAINT
                                                                                                           Exhibit A, Page 4 of 43
                                                                                                           to Notice of Removal
                             Case 6:21-cv-00141-AA           Document 1   Filed 01/28/21      Page 54 of 92




                  1   against the government when the safety and security of their families are put at risk by the

                  2   very government that is supposed to be there to protect them.

                  3                                             THE PARTIES

                  4                                                 10.

                  5           At all material times, Plaintiff Lindsey Graham (herein "Graham") was a resident of

                  6   Marion County, Oregon.

                  7                                                 11.

                  8           Plaintiff Glamour!, LLC (herein "Glamour") is an Oregon domestic limited liability

                  9   Company whose principal place of business is located in Marion County, Oregon. Graham is

                 10   the sole member of Glamour and sole owner of any units of ownership of Glamour.

        W                                                           12.
  .1-
  °°
  s
  c
            RI   12           Defendant Kate Brown (herein "Brown") is sued in both her individual and official
<4 X 00
,4          4
'4‘ '            13   capacities. In her official capacity, Brown is the Governor of the state of Oregon. Each
  a ~ o ri
    ov
    a4           14   claim for relief against Brown, stated below, will designate whether Brown is being sued in

                 15   her individual or official capacity.

                 16                                                 13.

                 17           Defendant State of Oregon, by and through its Department of Human Resources,

                 18   Child Welfare Division (herein "Child Welfare Division") is an agency of the of the state of

                 19   Oregon.

                 20                                                 14.

                 21             Defendant State of Oregon, by and through its Office of the Governor (herein

                 22   "Office of the Governor") is an agency of the of the state of Oregon.

                 23   ////

                 24

                      5 of 38 COMPLAINT
                                                                                                     Exhibit A, Page 5 of 43
                                                                                                     to Notice of Removal
                                      Case 6:21-cv-00141-AA       Document 1        Filed 01/28/21    Page 55 of 92




                           1                                                 15.

                           2           Defendant State of Oregon, by and through its Health Licensing Office of the Public

                           3   Health Division (herein "Health Licensing Office") is an agency of the of the state of

                           4   Oregon.

                           5                                                 16.

                           6           Defendant Rebecca Jones Gaston (herein "Gaston") is sued in both her individual and

                           7   official capacities. In her official capacity, Gaston is the Director of the Child Welfare

                           8   Division of the Oregon Department of Human Services. Each claim for relief against

                           9   Gaston, stated below, will designate whether Gaston is being sued in her individual or

                          10   official capacity.

                W                                                            17.
  .1-
  °°
  s
  c
                     RI   12           Defendant Joel Baxter (herein "Baxter") is sued in both his individual and official
<4 X00
,4                   4

                ,—             capacities. In his official capacity, on information and belief, Baxter is an employee of the
      .;        S' Fri
           ov
           a4             14   Child Welfare Division of the Oregon Department of Human Services. Each claim for relief

                          15   against Baxter, stated below, will designate whether Baxter is being sued in his individual or

                          16   official capacity.

                          17                                                 18.

                          18           Defendant Ronika Ferguson (herein "Ferguson") is sued in both her individual and

                          19   official capacities. In her official capacity, on information and belief, Ferguson is an

                          20   employee of the Child Welfare Division of the Oregon Department of Human Services.

                          21   Each claim for relief against Ferguson, stated below, will designate whether Ferguson is

                          22   being sued in her individual or official capacity.

                          23   ////

                          24

                               6 of 38 COMPLAINT
                                                                                                               Exhibit A, Page 6 of 43
                                                                                                               to Notice of Removal
                                  Case 6:21-cv-00141-AA           Document 1    Filed 01/28/21    Page 56 of 92




                       1                                                  19.

                       2           Defendant Omar Ruiz (herein "Ruiz") is sued in both his individual and official

                       3   capacities. In his official capacity, on information and belief, Ruiz is an employee of the

                       4   Child Welfare Division of the Oregon Department of Human Services. Each claim for relief

                       5   against Ruiz, stated below, will designate whether Ruiz is being sued in his individual or

                       6   official capacity.

                       7                                                  20.

                       8           Defendant Sylvie Donaldson (herein "Donaldson") is sued in both her individual and

                       9   official capacities. In her official capacity, Donaldson is the Section Manager of the Health

                     10    Licensing Office of the Public Health Division of the Oregon Health Authority. Each claim

           W               for relief against Donaldson, stated below, will designate whether Donaldson is being sued in
.1-
°°
s
c               RI   12    her individual or official capacity.
c1
  '             er:
                  I
                  ', 13                                                   21.
           S'
      ov
      a4             14            For purposes of this Complaint, all Defendants were serving in their official

                     15    designated capacities at all relevant times.

                     16                                                   22.

                     17            For purposes of this Complaint, all Defendants were at all relevant times, acting

                     18    under color of law.

                     19                                                   23.

                     20            Unless otherwise specifically delineated, all defendants shall be referred to herein

                     21    collectively as "Defendants".

                     22    ////

                     23    ////

                     24

                           7 of 38 COMPLAINT
                                                                                                           Exhibit A, Page 7 of 43
                                                                                                           to Notice of Removal
                                 Case 6:21-cv-00141-AA            Document 1     Filed 01/28/21     Page 57 of 92




                        1                                               VENUE

                        2                                                  24.

                        3          The acts giving rise to the claims presented in this complaint occurred in Marion

                        4   County, Oregon. Accordingly, venue is appropriate in this Court.

                        5                                   GENERAL ALLEGATIONS

                        6                                                  25.

                        7          Glamour and Graham operate Glamour! salon (herein "Salon"). The Salon, through

                        8   its independent contractors, offers various services to its customers including but not limited

                        9   to hair styling, makeup, hair extensions, nail care, esthetics services, skin care services, and

                       10   tanning services (herein collectively "Services").

              W                                                            26.
  .1-
  °°
alcs              RI   12          Glamour and Graham are licensed by the Defendant Health Licensing Office to
   c1
                    ', 13
                  er:
                    I       provide the Services to the public.
    .;        S' Fri
         ov
         a4            14                                                  27.

                       15          In order to be able to provide the Services to the general public, Graham had to obtain

                       16   a license from the Defendant Health Licensing Office (herein "Individual License"). In order

                       17   for Graham to obtain an Individual License from the Defendant Health Licensing Office,

                       18   Graham had to complete the required education courses, perform a required number of hours

                       19   of practical training, and successfully pass an examination proffered by the Oregon Board of

                       20   Cosmetology.

                       21                                                  28.

                       22          In order to be able to provide the Services to the general public, Glamour had to

                       23   obtain a license from the Defendant Health Licensing Office (herein "Facility License"). In

                       24

                            8 of 38 COMPLAINT
                                                                                                             Exhibit A, Page 8 of 43
                                                                                                             to Notice of Removal
                               Case 6:21-cv-00141-AA         Document 1       Filed 01/28/21      Page 58 of 92




                      1   order for Glamour to be able to obtain the Facility License, Glamour had to demonstrate to

                      2   the Defendant Health Licensing Office that it could provide the Services as required by law,

                      3   and that Glamour could provide the Services in a manner that was safe to customers of

                      4   Glamour, to the individual independent contractors that provide hair styling and other

                      5   services to the general public, and to the general public as a whole.

                      6                                                 29.

                      7          In addition to the requirements for obtaining the Individual License and the Facility

                      8   License, Graham and Glamour (respectively) must continue to demonstrate the ability to

                      9   safely provide the Services to Graham's customers, and the public in general.

                     10                                                 30.

            W                    Graham has been licensed by the Defendant Health Licensing Office for the past
 .1-
 °°
 s
 c              RI   12   fifteen (15) years.
<4 X 00
,4              4
  4
                                                                        31.
       ov
       a4            14          Glamour has been in operation — and licensed by the Defendant Health Licensing

                     15   Office — since 2009.

                     16                                                 32.

                     17          Neither Graham nor Glamour has ever been found to be in violation of any law or

                     18   regulation applicable to the provision of the Services.

                     19                                                 33.

                     20          The Salon is located at 195 Liberty Street in Salem, county of Marion, Oregon.

                     21                                                 34.

                     22          Glamour leases spaces for other hair stylists to provide services similar to the

                     23   Services provided by Glamour and Graham. The stylists who provide services are required

                     24

                          9 of 38 COMPLAINT
                                                                                                          Exhibit A, Page 9 of 43
                                                                                                          to Notice of Removal
                                Case 6:21-cv-00141-AA         Document 1      Filed 01/28/21     Page 59 of 92




                       1   to have their own licenses (in good standing) with the Defendant Health Licensing Office,

                       2   their own businesses, their own clientele, and their own operational structure. The stylists

                       3   who lease space from Glamour are independent contractors and not employees of either

                       4   Glamour or Graham.

                       5                                                35.

                       6           Up until May 4th, 2020, Glamour has never received a notice of violation, a citation,

                       7   an order, or any other form of discipline or communication from the state of Oregon or any

                       8   of the named defendants, ever.

                       9                                                36.

                      10           Up until May 4th, 2020, Graham (who is a mother of three), never received a notice of

             W             violation, a citation, an order, or any other form of discipline or communication from the
  .1-
  °°
  s
  c
                 RI   12   state of Oregon or any of the named defendants. Personally, Graham never received any
                 r.
,4 o 0           4
'4‘ '                 13   communications, notices, inquiries, reports, complaints or any other form of communication
  a ~ o ri
        a4            14   whatsoever from the Defendant Oregon Department of Human Services, Child Welfare

                      15   Division.

                      16                                                37.

                      17           All of that changed on May 4th, 2020.

                      18                                                38.

                      19           On March 8th, 2020, Defendant, in her official capacity, Kate Brown declared an

                      20   emergency under ORS 401.165 et. seq. due to the public health threat posed by the novel

                      21   infectious coronavirus (herein "COVID -19") by signing Executive Order 20-03. Defendant

                      22   Kate Brown's declaration did not require facilities that provide cosmetology services to cease

                      23   or restrict operations.

                      24

                           10 of 38         COMPLAINT
                                                                                                         Exhibit A, Page 10 of 43
                                                                                                          to Notice of Removal
                                Case 6:21-cv-00141-AA       Document 1       Filed 01/28/21     Page 60 of 92




                     1                                                 39.

                     2           On March 23rd, 2020, Defendant Kate Brown issued Executive Order 20-12 which

                     3   was entitled "Stay Home, Save Lives". Executive Order 20-12 required certain types of

                     4   barber shops and hair salons to cease operations immediately. Executive Order 20-12 did

                     5   not, however, apply to all cosmetology facilities like Glamour, nor all cosmetology service

                     6   providers like Graham.

                     7                                                 40.

                     8           According to the state of Oregon, under Executive Order 20-12, "Cosmetology

                     9   services that are provided as part of the health and safety of those living in senior housing

                    10   and long term care setting are permitted to operate under current facility contracts while

           W             adhering to guidance and policies on screening, social distancing, personal protection
 .1-
 °°
 s
 c                  12   equipment and sanitization guidelines that the facility has in place." (herein "Special
               r.
  c :/ 0
  rxi
       4
Qo~ 1', 13
       "                 Exception"). There is no rational basis for the Special Exception.
    S'
  ov
 a4      14                                                            41.

                    15           The Special Exception to Executive Order 20-12 was never made available to

                    16   cosmetology service providers like Glamour and/or Graham. No defendant has ever

                    17   provided any explanation why the Special Exception was not made for cosmetology service

                    18   providers like Glamour and/or Graham.

                    19                                                 42.

                    20           Executive Order 20-12, as it pertained to cosmetology service providers such as

                    21   Glamour and Graham, was issued, in part, pursuant to ORS 433.441.

                    22   ////

                    23   ////

                    24

                         11 of 38        COMPLAINT
                                                                                                        Exhibit A, Page 11 of 43
                                                                                                         to Notice of Removal
                                     Case 6:21-cv-00141-AA         Document 1        Filed 01/28/21   Page 61 of 92




                           1                                                   43.

                           2           Executive Order 20-12, by its terms, "remains in effect until terminated by the

                           3    Governor."

                           4                                                   44.

                           5           Executive Order 20-12 threatened anyone who dare violate the order with, among

                           6    other penalties, criminal prosecution.

                           7                                                   45.

                           8           Graham and Glamour dutifully followed the edicts of Executive Order 2012, ceasing

                           9    operations from approximately March 24th 2020 until approximately May 5th, 2020.

                        10                                                     46.

                W                      As a result of ceasing operations, Graham suffered damages in that she lost business
      .1-
      °°
      cs              o, 12     opportunity, revenue from clients, and damage to her reputation and goodwill. Unlike the
-     oc.)            4
'4‘     '                  13   individual named defendants who collected paychecks (because they work for the
      a.;             ri
                "2"
            a           14      government) from March 241, 2020 through May 5th, 2020 and were able continue to provide

                        15      for themselves and/or their families, Graham (like many other people who do not have the

                        16      luxury of working for the government) immediately lost a substantial source of income used

                        17      to provide for herself and her young family.

                        18                                                     47.

                        19             As a result of ceasing operations, Glamour suffered damages in the form of lost

                        20      business opportunity, lease revenue, damage to its reputation and business goodwill.

                        21                                                     48.

                        22             Graham and Glamour, like many other private businesses in Oregon forced to cease

                        23      operations, continued to incur basic expenses such as food, mortgage payments, rent

                        24

                                12 of 38        COMPLAINT
                                                                                                             Exhibit A, Page 12 of 43
                                                                                                              to Notice of Removal
                                Case 6:21-cv-00141-AA         Document 1       Filed 01/28/21     Page 62 of 92




                       1   payments, utilities, medical bills, and other costs which were difficult to pay for because the

                       2   government forced closure immediately stopped Graham and Glamour from generating

                       3   income.

                       4                                                 49.

                       5          The inability to generate revenue — and therefore income — by either Graham and/or

                       6   Glamour caused undue stress and anxiety for Graham, which is directly attributable to being

                       7   forced to cease operations as ordered by Defendant Kate Brown through Executive Order 20-

                       8   12. The stress, anxiety and distress suffered by Graham is a reasonably foreseeable

                       9   consequence of the conduct of Defendant Kate Brown and the other named defendants.

                      10                                                 50.

             W                    While individuals and businesses such as Graham and Glamour struggled to make
.1-
°°
s
c                RI   12   ends meet for nearly six (6) weeks, government employees like Defendant Kate Brown and
                 r.
 , :1            4
                           the other individual named defendants did not have to worry about where their next paycheck
a.;
        ov 14
        a4                 would come from. Defendant Kate Brown and the other individual named defendants

                      15   received paychecks from the government without any stress or anxiety worrying about where

                      16   their next paycheck would come from. From the individual defendants' perspectives, they

                      17   are always going to be paid, because they work for the government.

                      18                                                 51.

                      19          Because Defendant Kate Brown and the other individually named defendants do not

                      20   have to worry about losing their inability to provide for themselves and their families, they

                      21   have developed a callous disregard and contempt for individuals like Graham and businesses

                      22   like Glamour who, for six weeks, were practically begging for "permission" from Defendant

                      23   Kate Brown to re-open so they could take care of themselves and their families. Defendant

                      24

                           13 of 38        COMPLAINT
                                                                                                          Exhibit A, Page 13 of 43
                                                                                                           to Notice of Removal
                             Case 6:21-cv-00141-AA       Document 1       Filed 01/28/21     Page 63 of 92




                 1    Kate Brown purposefully ignored the plight of individuals and businesses like Graham and

                 2    Glamour.

                 3                                                  52.

                 4            With tensions rising, and no evidence that Defendant Brown would do anything in the

                 5    near future to help struggling families and businesses, a group of Oregonians organized a

                 6    protest for May rd, 2020, at the Oregon state capital building in Salem, Oregon, to beg

                 7    Defendant Kate Brown to "Re-Open Oregon". The petitions of the group on May 2nd, 2020

                 8    were largely ignored by Defendant Kate Brown and others in the government-class.

                 9                                                  53.

                10            Graham attended the protest on May 2'1, 2020. She met with many individuals and

          W           business owners who were equally concerned about their ability to provide for their families.
 .1-
 °°
 cs           o, 12                                                 54.
 oc.)         4
Qo g "1'13                    After attending the May 2'1, 2020 protest in Salem, Oregon, Graham thought about
         S'
       a18 4' 2' 14   the injustices forced upon her, her business, the other stylists who lease space from Glamour,

                15    and how all of these people are suffering while Defendant Kate Brown is not facing the same

                16    fate. It was at that moment that Graham decided she would re-open her business and allow

                17    the stylists who rent space from Glamour to re-open as well, despite Executive Order 20-12.

                18                                                  55.

                19            Graham did not, and does not, believe that Defendant Kate Brown has the lawful

                20    authority to force private businesses to cease operations if the private businesses can

                21    demonstrate they can operate safely without jeopardizing the public's health.

                22    ////

                23    ////

                24

                      14 of 38        COMPLAINT
                                                                                                      Exhibit A, Page 14 of 43
                                                                                                       to Notice of Removal
                                Case 6:21-cv-00141-AA       Document 1      Filed 01/28/21       Page 64 of 92




                     1                                                56.

                     2           Graham has never been given an opportunity — either before or after the issuance of

                     3   Executive Order 20-12 — to demonstrate to any defendant her ability to provide the Services

                     4   in a safe and healthy manner that allows her to continue to provide the Services while at the

                     5   same time protecting the public's health.

                     6                                                57.

                     7           On May 3rd, 2020, Graham announced (in what she thought was a semi-private

                     8   manner) on her Facebook page that she would "re-open" her business and provide the

                     9   Services to her clientele on May 5th, 2020. Little did Graham know that her decision to "re-

                    10   open" would bring the full wrath of Defendant Kate Brown and the Defendant state of

           W             Oregon upon her. Graham's life would never be the same again.
.1-
°°
cs              o, 12                                                 58.
       0        4
           ,—                    On information and belief, Graham's semi-private announcement that she would "re-
  .;       S' Fri
       aov          14   open" on May 5th, 2020, quickly spread across the internet. Soon, Graham received contact

                    15   from various media outlets, describing Graham's desire to "re-open" as an act of "civil

                    16   disobedience" against Defendant Kate Brown and Defendant state of Oregon. In reality, all

                    17   Graham wanted to do is to be able to provide for her family, and to allow those that lease

                    18   space from Glamour the ability to provide for their families as well.

                    19                                                59.

                    20           On May 4th, 2020, several stories appeared in media outlets across the state of

                    21   Oregon, and across the pacific northwest, about Graham's decision to "re-open".

                    22   ////

                    23   ////

                    24

                         15 of 38        COMPLAINT
                                                                                                       Exhibit A, Page 15 of 43
                                                                                                        to Notice of Removal
                          Case 6:21-cv-00141-AA          Document 1    Filed 01/28/21     Page 65 of 92




                 1                                               60.

                 2          On May 4th, 2020, Graham arrived at the Salon and began the process of cleaning the

                 3   Salon in preparation for "re-opening" on May 5th, 2020. Graham followed appropriate health

                 4   protocols, wiping down surfaces with anti-bacterial cleaner, cleaning floors, making sure

                 5   proper mask hygiene protocols were in place, and other steps to ensure the Salon would be

                 6   safe to the next day's customers.

                 7                                               61.

                 8          On May 4th, 2020, Graham received the first of what would be many communications

                 9   from various state of Oregon agencies who were attempting to bully, intimidate, frighten and

                10   terrorize Graham into not "re-opening". The first contact came from a person working for

       W             the Oregon Occupational Safety and Health Administration (OSHA) who threatened Graham
.1-
°°
cs          o, 12    with as much as a $70,000.00 fine if Graham insisted on "re-opening" on May 5th, 2020.
oc.)        4
       ,—                                                        62.
 .;    S' Fri
      aov       14          At the time of the visit from the OSHA bureaucrat Graham was confused because

                15   neither Graham or Glamour has employees. OSHA only has jurisdiction over "places of

                16   employment". A place of employment is a place where people are "employed", i.e. where

                17   people are employees. Since there were no "employees" of either Graham or Glamour, and

                18   OSHA already knew as much, the threat from OSHA on May 4th, 2020 was even more

                19   suspicious to Graham.

                20                                               63.

                21          The person from OSHA who threatened Graham did not ask Graham if she could

                22   provide the Services in a safe manner, consistent with appropriate health protocols. The

                23   person clearly arrived with one purpose in mind — deliver the message to Graham that her

                24

                     16 of 38        COMPLAINT
                                                                                                  Exhibit A, Page 16 of 43
                                                                                                   to Notice of Removal
                         Case 6:21-cv-00141-AA           Document 1    Filed 01/28/21    Page 66 of 92




               1    "civil disobedience" would not be tolerated by Defendant Kate Brown and Defendant state of

               2    Oregon. The OSHA representative told Graham that he would be back by the Salon the next

               3    day to make sure Graham got the message and would not open. The OSHA representative

               4    never, in fact, returned to the Salon. Little did Graham know that the message sent by OSHA

               5    was only the beginning.

               6                                                 64.

               7            Graham decided she would not be bullied, or extorted, into doing what she needed to

               8    do in order to be able to provide for her family. On May 5th, 2020, at 10:00 a.m., with

               9    hundreds of supporters and the media present, Graham and Glamour "re-opened".

              10                                                 65.

        W                   Glamour leases the space where the Salon is located from the city of Salem. On May
  .1-
  °°
  cs        o, 12   5th, 2020, Glamour and Graham received a letter from the city of Salem suggesting that
<4 X 00
,4          4
'4‘ '         13    Glamour may be in violation of its lease, and therefore may be in default of Glamour's lease
  a ~ o ri
    aov       14    with the city of Salem. This was the second message Graham and Glamour received from

              15    the government communicating to Graham and Glamour that they had better do what the

              16    government tells them to do, or else.

              17                                                 66.

              18            The city of Salem has never taken any action against Glamour and/or Graham, despite

              19    the threat in its May 5th, 2020 letter.

              20                                                 67.

              21            On May 6th, 2020, for the first time ever, Graham and Glamour received an undated

              22    letter from Defendant Health Licensing Office threatening to impose civil penalties,

              23    including revocation of the Individual License and Facility License, as well as criminal

              24

                    17 of 38         COMPLAINT
                                                                                                 Exhibit A, Page 17 of 43
                                                                                                  to Notice of Removal
                              Case 6:21-cv-00141-AA        Document 1      Filed 01/28/21    Page 67 of 92




                     1   penalties if Graham and/or Glamour did not comply with Defendant Kate Brown's demands.

                     2   The message to Graham was clear - her "civil disobedience" would not be tolerated by

                     3   Defendant Kate Brown and Defendant state of Oregon. It was also clear to Graham that

                     4   Defendant Health Licensing Office, Defendant Kate Brown, and indeed Defendant state of

                     5   Oregon did not care whether Graham and Glamour could provide the Services in a safe

                     6   manner, consistent with appropriate health protocols.

                     7                                               68.

                     8           Despite the threats, bullying and repeated "messages" sent to Graham and Glamour

                     9   by the government, Graham and Glamour continued to provide the Services to select

                    10   clientele. Importantly, no person who utilized any of the Services from May 5th, 2020 until

           W             the present have become sick with COVID-19.
.1-
°°
cs              o, 12                                                69.
       0        4
           ,—                    Defendant Kate Brown grew increasingly frustrated with the fact that Graham and
  .;       S' Fri
       aov          14   Glamour refused to bow down to her authority. Defendant Kate Brown publicly called

                    15   Graham and Glamour's "re-opening" "unfortunate" and "irresponsible" — only further

                    16   making Graham and Glamour a target by the government. The fact that Defendant Kate

                    17   Brown would refer to Graham's actions intended to help Graham provide for her family as

                    18   "unfortunate" and "irresponsible" shows exactly how much disdain career government

                    19   employees like Defendant Kate Brown have for people like Graham who need to provide for

                    20   their families.

                    21                                               70.

                    22           Little did Graham know that the worst was yet to come.

                    23

                    24

                         18 of 38          COMPLAINT
                                                                                                     Exhibit A, Page 18 of 43
                                                                                                      to Notice of Removal
                                  Case 6:21-cv-00141-AA         Document 1        Filed 01/28/21    Page 68 of 92




                         1                                                 71.

                         2          On May 6th, 2020, at 9:05 am, Defendant Oregon Department of Human Services,

                         3   Child Welfare Division, allegedly received an "anonymous" complaint concerning Graham

                         4   and her three children. The "alleged complaint" was taken by Defendant Joel Baxter.

                         5                                                 72.

                         6          No such complaint was ever actually received by Defendant Oregon Department of

                         7   Human Services, Child Welfare Division. The "alleged complaint" is a complete and total

                         8   fabrication by Defendant Oregon Department of Human Services, Child Welfare Division to

                         9   again target Graham and Glamour, this time by making the battle personal and doing the

                        10   unthinkable — going after Graham's family.

             W                                                             73.
  .1-
  °°
  s
  c
                   RI   12          According to Defendant Oregon Department of Human Services, Child Welfare
                   r.
,4 o 0             4
'4‘ '                   13   Division records, the person making the "alleged complaint" "provided vague details" that
  a ~ o ri
             "2"
        a4              14   were based on "Hearsay, rumors, etc.". The person making the alleged complaint admitted to

                        15   "not directly witness[ing] what she is reporting".

                        16                                                 74.

                        17          The allegations made by the anonymous complainant are so outrageous, so ridiculous,

                        18   so unbelievable against Graham, no rational person could have actually believed the

                        19   allegations, let alone actually suggest the allegations be followed up on.

                        20                                                 75.

                        21          Defendant Joel Baxter, as screener, consulted with his supervisor, Defendant Ronka

                        22   Ferguson. Unbelievably, even though the alleged complaint was made by an anonymous

                        23   complainant who admits to never witnessing any conduct by Graham, Defendant Joel Baxter

                        24

                             19 of 38        COMPLAINT
                                                                                                          Exhibit A, Page 19 of 43
                                                                                                           to Notice of Removal
                                  Case 6:21-cv-00141-AA         Document 1       Filed 01/28/21     Page 69 of 92




                         1   and Defendant Ronka Ferguson required a response time of 72 hours — which suggests

                         2   Defendants Baxter and Ferguson thought someone's life was in danger, even though nobody

                         3   witnessed anyone doing anything wrong.

                         4                                                 76.

                         5          Defendant State of Oregon, Department of Human Services, Child Welfare Division,

                         6   assigned the case to Defendant Omar Ruiz.

                         7                                                 77.

                         8          On May 8th, 2020, Defendant Omar Ruiz made contact with Graham and her family.

                         9                                                 78.

                        10          On May 11th, 2020, Defendant Omar Ruiz interviewed Graham and her family.

             W                                                             79.
  .1-
  °°
  s
  c
                   RI   12          Thereafter, Defendant Omar Ruiz closed the investigation into Graham and her
                   r.
,4 o 0             4
'4‘ '                   13   family and found the complaint to be unfounded/unsubstantiated.
  a ~ o ri
             "2"
        a4              14                                                 80.

                        15          The actions taken by the Defendants described in paragraphs 1 through 79, 83

                        16   through 87, 92 through 96, 101 through 104, 109 through 113, 124 through 129, and 132

                        17   through 135, of this Complaint, were taken for an improper purpose, and not for any

                        18   legislative, executive, judicial or other proceeding authorized by law, or for any matter of

                        19   public interest under consideration in any legislative, executive, judicial or other proceeding

                        20   authorized by law.

                        21                                                 81.

                        22          On May 19th, 2020, Graham and Glamour provided the defendants with a notice

                        23   pursuant to 030.275 of their intent to bring various tort claims against the defendants. In the

                        24

                             20 of 38        COMPLAINT
                                                                                                            Exhibit A, Page 20 of 43
                                                                                                             to Notice of Removal
                                    Case 6:21-cv-00141-AA         Document 1      Filed 01/28/21     Page 70 of 92




                         1   alternative, this Complaint is being filed and served on the defendants within 180 days of the

                         2   date of the events giving rise to the claims contained in this Complaint.

                         3                                    FIRST CLAIM FOR RELIEF
                                                  (Violations of the Civil Rights Act — 42 U.S.C. §1983)
                         4
                                                                      COUNT I
                         5                               U.S. Const. Fourteenth Amendment
                                                               Violation of Due Process
                         6          (Against Defendant Kate Brown in her Official Capacity and Defendant State of
                                                                       Oregon)
                         7                           (Seeking Declaratory and Injunctive Relief)

                         8                                                  82.

                         9             Plaintiffs reallege and incorporate the allegations contained in paragraphs 1 through

                        10   81 as if fully set forth herein.

             W                                                              83.
  .1-
  °°
  s
  c
                   RI   12             The Individual License and the Facility License are rights to operate granted by the
<4 X op
,4                 4
`4‘ .                   13   Defendant State of Oregon, and more specifically Defendant Health Licensing Office, to
  a ~ o ri
             "2"
        a4              14   Graham and Glamour, respectively. The right to operate granted by the Individual License

                        15   and the Facility License are constitutionally protected rights.

                        16                                                  84.

                        17            Defendants Kate Brown and State of Oregon never provided the Plaintiffs with any

                        18   process whatsoever before Defendants Kate Brown and State of Oregon deprived the

                        19   Plaintiffs of the Plaintiffs' most basic civil rights. Defendants Kate Brown and State of

                        20   Oregon never provided Plaintiffs with any notice, any opportunity to defend themselves

                        21   against Defendant Kate Brown and Defendant State of Oregon's actions, an impartial

                        22   decision-maker, or any post-deprivation procedures whatsoever.

                        23   ////

                        24

                             21 of 38          COMPLAINT
                                                                                                             Exhibit A, Page 21 of 43
                                                                                                              to Notice of Removal
                           Case 6:21-cv-00141-AA         Document 1      Filed 01/28/21      Page 71 of 92




               1                                                   85.

               2            The actions taken by Defendant Kate Brown and Defendant State of Oregon were

               3    taken with the intent to deprive the Plaintiffs of their basic civil rights guaranteed by the

               4    United States and Oregon Constitutions.

               5                                                   86.

               6            Defendant Kate Brown and Defendant State of Oregon's actions described throughout

               7    this Complaint violated the Plaintiffs' most basic rights to procedural due process in violation

               8    of the United States Constitution.

               9                                                   87.

              10            At all times Defendant Kate Brown and Defendant State of Oregon was acting under

        W           color of law.
  .1-
  °°
  cs        o, 12                                                  88.
<4 X 00
,4          4
'4‘ '         13            Plaintiffs are entitled to a declaration that Defendant Kate Brown and Defendant State
  a ~ o ri
    aov       14    of Oregon's actions, described above, violated the Plaintiffs' most basic rights to procedural

              15    due process in violation of the United States Constitution.

              16                                                   89.

              17             Plaintiffs are entitled to injunctive relief, enjoining Defendant Kate Brown and

              18    Defendant State of Oregon from violating the Plaintiffs' most basic rights to procedural due

              19    process guaranteed by the United States Constitution, as described above.

              20                                                   90.

              21            Pursuant to 42 U.S.C. §1988, the Plaintiffs are entitled to an award of their costs,

              22    disbursements and reasonable attorney fees.

              23    ////

              24

                    22 of 38         COMPLAINT
                                                                                                     Exhibit A, Page 22 of 43
                                                                                                      to Notice of Removal
                               Case 6:21-cv-00141-AA         Document 1      Filed 01/28/21      Page 72 of 92




                    1                                           COUNT II
                                                    U.S. Const. Fourteenth Amendment
                    2                                  Equal Protection of the Laws
                               (Against Defendant Kate Brown in her Official Capacity and Defendant State of
                    3                                            Oregon)
                                                (Seeking Declaratory and Injunctive Relief)
                    4                                              91.

                    5             Plaintiffs reallege and incorporate the allegations contained in paragraphs 1 through

                    6   81 as if fully set forth herein.

                    7                                                  92.

                    8             The Individual License and the Facility License are rights to operate granted by the

                    9   Defendant State of Oregon, and more specifically Defendant Health Licensing Office, to

                   10   Graham and Glamour, respectively. The right to operate granted by the Individual License

          W             and the Facility License are constitutionally protected rights.
.1-
°°
s
c             RI   12                                                  93.
              r.
 , :1 0       4
                                  Executive Order 20-12 was not applied to all cosmetology facilities like Glamour, nor
    ov 14
    a4                  all cosmetology service providers like Graham. Notwithstanding the language of Executive

                   15   Order 20-12, some cosmetology facilities and cosmetology service providers were allowed to

                   16   continue to provide services, without suffering the same forms of harassment, intimidation,

                   17   bullying and extortion Graham and Glamour were forced to endure by the Defendants.

                   18                                                  94.

                   19             The actions taken by Defendant Kate Brown and Defendant State of Oregon were

                   20   taken with the intent to deprive the Plaintiffs of their basic civil rights guaranteed by the

                   21   United States and Oregon Constitutions.

                   22   ////

                   23   ////

                   24

                        23 of 38          COMPLAINT
                                                                                                         Exhibit A, Page 23 of 43
                                                                                                          to Notice of Removal
                                      Case 6:21-cv-00141-AA       Document 1       Filed 01/28/21      Page 73 of 92




                           1                                                 95.

                           2           Defendant Kate Brown and Defendant State of Oregon's actions described throughout

                           3   this Complaint treated Plaintiffs differently than other similarly situated persons and/or

                           4   companies who hold the same licenses as the Plaintiffs in violation of Plaintiffs' right to

                           5   equal protection of the laws guaranteed by the Fourteenth Amendment to the United States

                           6   Constitution.

                           7                                                 96.

                           8           At all times Defendant Kate Brown and Defendant State of Oregon was acting under

                           9   color of law.

                          10                                                 97.

                 W                     Plaintiffs are entitled to a declaration that Defendant Kate Brown and Defendant State
      .1-
      °°
      s
      c              RI   12   of Oregon's actions, described above, violated the Plaintiffs' most basic rights to equal
            0        4
'4‘     '                 13   protection of the laws in violation of the United States Constitution. There is no rational
      a.;            ri
            a4            14   basis for the differential treatment described herein.

                          15                                                 98.

                          16            Plaintiffs are entitled to injunctive relief, enjoining Defendant Kate Brown and

                          17   Defendant State of Oregon from violating the Plaintiffs' most basic rights to equal protection

                          18   of the laws, as described above.

                          19                                                 99.

                          20           Pursuant to 42 U.S.C. §1988, the Plaintiffs are entitled to an award of their costs,

                          21   disbursements and reasonable attorney fees.

                          22   ////

                          23   ////

                          24

                               24 of 38         COMPLAINT
                                                                                                               Exhibit A, Page 24 of 43
                                                                                                                to Notice of Removal
                         Case 6:21-cv-00141-AA         Document 1       Filed 01/28/21     Page 74 of 92




               1                                            COUNT III
                                                    U.S. Const. First Amendment
               2                        Retaliation For Protected First Amendment Activity
                                        (Against All Defendants in their Official Capacities)
               3                            (Seeking Declaratory and Injunctive Relief)

               4                                                 100.

               5            Plaintiffs reallege and incorporate the allegations contained in paragraphs 1 through

               6    81 as if fully set forth herein.

               7                                                 101.

               8            Plaintiffs' decision to "re-open", and subsequent conduct including but not limited to

               9    holding multiple rallies and media events constituted speech protected by the First

              10    Amendment to the United States Constitution.

        W                                                        102.
  .1-
  °°
  cs        o, 12           The conduct of all Defendants, described above, was taken in direct response to, and
<4 X 00
,4          4
'4‘ '         13    in a concerted effort, to squelch, infringe upon, damage, and prevent Plaintiffs speech, which
  a ~ o ri
    aov       14    is protected by the First Amendment to the United States Constitution.

              15                                                 103.

              16            The actions taken by the Defendants were taken with the intent to deprive the

              17    Plaintiffs of their basic civil rights guaranteed by the United States and Oregon Constitutions.

              18                                                 104.

              19            At all times all Defendants were acting under color of law.

              20

              21

              22

              23

              24

                    25 of 38         COMPLAINT
                                                                                                   Exhibit A, Page 25 of 43
                                                                                                    to Notice of Removal
                          Case 6:21-cv-00141-AA          Document 1       Filed 01/28/21      Page 75 of 92




                 1                                                 105.

                 2           Plaintiffs are entitled to a declaration that all of the Defendants' actions, described

                 3   above, violated the Plaintiffs' most basic right to free speech and protest protected by the

                 4   First Amendment to the United States Constitution.

                 5                                                 106.

                 6           Plaintiffs are entitled to injunctive relief, enjoining Defendants from violating the

                 7   Plaintiffs' most basic right to engage in free speech, as described above.

                 8                                                 107.

                 9           Pursuant to 42 U.S.C. §1988, the Plaintiffs are entitled to an award of their costs,

                10   disbursements and reasonable attorney fees.

            W                                                 COUNT IV
  .1-
  °°                                             U.S. Const. Fourteenth Amendment
  cs         o, 12                                      Substantive Due Process
<4 X0
,4          04                            (Against All Defendants in their Official Capacities)
'4‘ '           13                           (Seeking Declaratory and Injunctive Relief)
  a~o ri
        a       14                                                 108.

                15           Plaintiffs reallege and incorporate the allegations contained in paragraphs 1 through

                16   81 as if fully set forth herein.

                17                                                 109.

                18           Defendants engaged in a course of conduct intended to harass, intimidate, extort and

                19   bully the Plaintiffs into complying with an edict of Defendant Kate Brown.

                20                                                 110.

                21           The conduct of all Defendants, described above, was taken in concert with one

                22   another, in an effort to prevent Plaintiffs from earning a living and supporting Graham's

                23   family, which Graham has a constitutional right to do.

                24

                     26 of 38         COMPLAINT
                                                                                                      Exhibit A, Page 26 of 43
                                                                                                       to Notice of Removal
                           Case 6:21-cv-00141-AA        Document 1        Filed 01/28/21     Page 76 of 92




               1                                                   111.

               2             The conduct of all Defendants, described above, was taken in concert with one

               3    another, in an effort to interfere with Plaintiff Graham's right to raise her children, is

               4    especially disturbing and were not taken for a proper purpose.

               5                                                   112.

               6            The actions taken by the Defendants were taken with the intent to deprive the

               7    Plaintiffs of right to substantive due process guaranteed by the Fourteenth Amendment to the

               8    United States. There is no rational basis for the Defendants' conduct, or the decisions made

               9    by the Defendants to target, harass, bully and intimidate the Plaintiffs.

              10                                                   113.

        W                   At all times all Defendants were acting under color of law.
  .1-
  °°
  cs        o, 12                                                  114.
<4 X 00
,4          4
'4‘ '         13            Plaintiffs are entitled to a declaration that all of the Defendants' actions, described
  a ~ o ri
    aov       14    above, violated the Plaintiffs' right to substantive due process protected by the Fourteenth

              15    Amendment to the United States Constitution.

              16                                                   115.

              17             Plaintiffs are entitled to injunctive relief, enjoining Defendants from violating the

              18    Plaintiffs' rights guaranteed by the Fourteenth Amendment to the United States Constitution,

              19    as described above.

              20                                                   116.

              21            Pursuant to 42 U.S.C. §1988, the Plaintiffs are entitled to an award of their costs,

              22    disbursements and reasonable attorney fees.

              23    ////

              24

                    27 of 38         COMPLAINT
                                                                                                     Exhibit A, Page 27 of 43
                                                                                                      to Notice of Removal
                         Case 6:21-cv-00141-AA          Document 1       Filed 01/28/21     Page 77 of 92




               1                                          COUNT V
                              U.S. Const. Fifth Amendment through the Fourteenth Amendment
               2                                           Takings
                        (Against Defendant Kate Brown in her Official Capacity and Defendant State of
               3                                           Oregon)
                                          (Seeking Declaratory and Injunctive Relief)
               4

               5                                                  117.

               6             Plaintiffs reallege and incorporate the allegations contained in paragraphs 1 through

               7    81 as if fully set forth herein.

               8                                                  118.

               9             The actions of the Defendant State of Oregon and Defendant Kate Brown, preventing

              10    Plaintiffs from using the property Plaintiff Graham leases from the city of Salem, under

        W           threat of prosecution, constitutes a taking of private property for which Plaintiff Graham is
  .1-
  °°
  cs        o, 12   entitled to compensation.
<4 X 00
,4          4
'4‘ '         13                                                  119.
  a ~ o ri
    aov       14             At all times all Defendants were acting under color of law.

              15                                                  120.

              16             Plaintiffs are entitled to a declaration Defendant Kate Brown and Defendant State of

              17    Oregon's actions, described above, constituted a taking of Plaintiffs' property for which the

              18    Plaintiffs are entitled to compensation.

              19                                                  121.

              20             Plaintiffs are entitled to injunctive relief, enjoining Defendants from violating the

              21    Plaintiffs' rights guaranteed by the Fifth Amendment to the United States Constitution as

              22    applied through Fourteenth Amendment to the United States Constitution, as described

              23    above.

              24

                    28 of 38         COMPLAINT
                                                                                                    Exhibit A, Page 28 of 43
                                                                                                     to Notice of Removal
                           Case 6:21-cv-00141-AA        Document 1       Filed 01/28/21    Page 78 of 92




               1                                                  122.

               2            Pursuant to 42 U.S.C. §1988, the Plaintiffs are entitled to an award of their costs,

               3    disbursements and reasonable attorney fees.

               4                                 SECOND CLAIM FOR RELIEF
                                     (Intentional or Negligent Infliction of Emotional Distress)
               5                               (On Behalf of Plaintiff Graham Only)
                                      (Against All Defendants in Their Individual Capacities)
               6                                                123.

               7            Plaintiff Graham realleges and incorporates the allegations contained in paragraphs 1

               8    through 81 as if fully set forth herein.

               9                                                  124.

              10            Defendants' actions, described above, were intentional and intended to cause severe

        W           emotional distress to Graham. In the alternative, the individual Defendants were acting as
  .1-
  °°
  cs        o, 12   agents of the government with all the power and authority that comes with his position, and
<4 X 00
,4          4
'4‘ '         13    acted in a manner that was certain or substantially certain to result in severe emotional
  a ~ o ri
    ov
              14    distress to Graham.

              15                                                  125.

              16            In the alternative, Defendants' actions, described above, intentionally, recklessly or

              17    negligently infringed and threatened the legally protected rights of Plaintiff Graham as the

              18    parent of her children to parent her children. The Defendants' actions, described above,

              19    caused foreseeable distress to Plaintiff Graham in the form of emotional distress and trauma

              20    manifesting itself in nausea, migraine headaches and other physical pain to accompany the

              21    distress.

              22    ////

              23    ////

              24

                    29 of 38         COMPLAINT
                                                                                                    Exhibit A, Page 29 of 43
                                                                                                     to Notice of Removal
                                Case 6:21-cv-00141-AA         Document 1       Filed 01/28/21      Page 79 of 92




                       1                                                126.

                       2           The individual Defendants' actions, in fact, caused severe emotional distress to

                       3   Graham, which in turn caused physical harm to Plaintiff Graham in the form of nausea,

                       4   headaches, and other physical pain caused by anxiety and stress.

                       5                                                127.

                       6          The individual Defendants' conduct described above far exceeds any limit of socially

                       7   tolerable behavior. The individual Defendants took part in a scheme, whether they were

                       8   aware of the other participants or not, which constituted abuse of public office, in violation of

                       9   ORS 162.415. The individual Defendants were acting towards one goal — silencing Graham

                      10   — and they undertook whatever means necessary to threaten, intimidate and terrorize Graham

             W             including:
• .1-
  °°
  s
  c
                 RI   12                      •   Threatening Graham with a $70,000.00 fine when they knew Graham
                 r.
•o0
,4               4
'4‘ '                 13                          had not been generating income for nearly six (6) weeks, knowing full
  a ~ o ri
        a4            14                          well that such a fine would likely bankrupt Graham and Glamour;

                      15                      •   Threatening Graham with revocation of her Individual License and

                      16                          Facility License even though there was no evidence whatsoever that

                      17                          anything Graham or Glamour was doing presented any harm to the

                      18                          public;

                      19                      • And worst of all, sending child protective services to Graham's home

                      20                          in a not-so-veiled threat based on an entirely fictitious "report" of child

                      21                          neglect that was allegedly based on an "anonymous" report from

                      22                          someone who never actually witnessed Graham do anything wrong.

                      23

                      24

                           30 of 38        COMPLAINT
                                                                                                           Exhibit A, Page 30 of 43
                                                                                                            to Notice of Removal
                               Case 6:21-cv-00141-AA       Document 1         Filed 01/28/21   Page 80 of 92




                    1                                                128.

                    2           The individual Defendants, any one of them, could have stopped the persecution of

                    3   Graham, but not a single person stepped in to do the right thing. Instead, each individual

                    4   Defendant continued to scheme of harassment, intimidation, bullying and borderline

                    5   extortion developed by Defendant State of Oregon and perpetuated by Defendant Kate

                    6   Brown, who viewed Graham's attempts to provide for her family as "unfortunate" and

                    7   "irresponsible". Under no circumstances is the conduct described in paragraph 127

                    8   acceptable conduct, and the fact that not one single individual Defendant stood up and tried

                    9   to put a stop to the outrageous conduct is evidence of the individual Defendants' intent to

                   10   cause harm — severe emotional distress — to Graham. The individual Defendants know better,

          W             but they did nothing.
.1-
°°
s
c             RI   12                                                129.
              r.
 , :1 0       4
                                The severe emotional distress suffered by Graham is a reasonably foreseeable
    ov 14
    a4                  consequence of the outrageous conduct of the Defendants.

                   15                                                130.

                   16           As a result of the individual Defendants' conduct, Graham was harmed in the amount

                   17   of $100,000.00, or an amount to be proven at trial.

                   18                                 THIRD CLAIM FOR RELIEF
                                           (Abuse of Process/Wrongful Use of Civil Proceedings)
                   19                                    (Against All Defendants)

                   20                                                131.

                   21           Plaintiffs reallege and incorporate the allegations contained in paragraphs 1 through

                   22   81 as if fully set forth herein.

                   23   ////

                   24

                        31 of 38         COMPLAINT
                                                                                                      Exhibit A, Page 31 of 43
                                                                                                       to Notice of Removal
                                       Case 6:21-cv-00141-AA       Document 1       Filed 01/28/21    Page 81 of 92




                            1                                                132.

                            2           As described in paragraphs 67 and 70 through 79, above, the Defendants undertook a

                            3   scheme to institute a number of baseless attached against Graham and Glamour.

                            4                                                133.

                            5            On information and belief, the threats received by Graham and Glamour described in

                            6   paragraph 65, above, were instigated by one or more of the Defendants

                            7                                                134.

                            8           All of the actions taken by the Defendants, described in paragraphs 65, 67, and 70

                            9   through 79, above, were resolved in Plaintiffs' favor. There was absolutely no basis for the

                           10   actions taken by the Defendants described herein.

                W                                                            135.
     .1-z
     s                4
     c
                      RI   12           The primary purpose of the actions taken by the Defendants, described in paragraphs
:
_44 as'
 4              ,—         13   65, 67, and 70 through 79, above, were to harass, intimidate, bully and borderline extort the
      .;        S' Fri
                "2"
           a4              14   Plaintiffs into complying with what the Plaintiffs in good faith believed were unconstitutional

                           15   actions taken by the Defendants.

                           16                                                136.

                           17           As a result of the individual Defendants' conduct, Plaintiffs were harmed in the

                           18   amount of $100,000.00, or an amount to be proven at trial.

                           19   ////

                           20   ////

                           21   ////

                           22   ////

                           23   ////

                           24

                                32 of 38        COMPLAINT
                                                                                                              Exhibit A, Page 32 of 43
                                                                                                               to Notice of Removal
                                   Case 6:21-cv-00141-AA         Document 1        Filed 01/28/21     Page 82 of 92




                       1                                 FOURTH CLAIM FOR RELIEF
                                           (Declaratory Relief — ORS 28.010 et seq. and Injunctive Relief)
                       2
                                                                       COUNT I
                       3          (By All Plaintiffs against Defendant State of Oregon and Defendant Kate Brown)
                                            (Violation of Article I, Section 18 of the Oregon Constitution)
                       4

                       5                                                    137.

                       6             Plaintiffs reallege and incorporate the allegations contained in paragraphs 1 through

                       7   81, and 83 as if fully set forth herein.

                       8                                                    138.

                       9             The Defendant State of Oregon and Defendant Kate Brown's actions, described

                      10   above, constitute an unconstitutional taking of the Plaintiffs property, in particular the

             W             constitutionally protected right to use the property Plaintiffs lease from the city of Salem and
u cs
                 RI   12   the Plaintiffs' property right in their respective licenses, in violation of Article I, Section 18
        0        4
'4‘ '                 13   of the Oregon Constitution.
  a ~ o ri
        a4            14                                                    139.

                      15             The Plaintiffs are entitled to a declaration from this Court declaring the actions of the

                      16   Defendant State of Oregon and Defendant Kate Brown described in this Complaint constitute

                      17   a taking of private property without the payment of just compensation in violation of Article

                      18   I, Section 18 of the Oregon Constitution.

                      19                                                    140.

                      20             The Plaintiffs are entitled to such injunctive relief as is necessary to enjoin the

                      21   Defendant State of Oregon and Defendant Kate Brown from continuing to violate the

                      22   Plaintiffs' constitutionally protected rights.

                      23   ////

                      24

                           33 of 38           COMPLAINT
                                                                                                              Exhibit A, Page 33 of 43
                                                                                                               to Notice of Removal
                             Case 6:21-cv-00141-AA          Document 1         Filed 01/28/21    Page 83 of 92




                   1                                               COUNT II
                                                               (By All Plaintiffs)
                   2                                       (Against All Defendants)
                                        (Violation of Article I, Section 20 of the Oregon Constitution)
                   3                                                   141.

                   4           Plaintiffs reallege and incorporate the allegations contained in paragraphs 1 through

                   5    81, 83 through 86, 92 through 95, 101 through 103, 109 through 112, 124 through 129, and

                   6    132 through 135 as if fully set forth herein.

                   7                                                    142.

                   8            The Defendants' actions constitute unequal treatment of the Plaintiffs by the

                   9    Defendants in violation of Article I, Section 20 of the Oregon Constitution.

                  10                                                    143.

            W                   The Plaintiffs are entitled to a declaration from this Court declaring the actions of the
  .1-
  °°
  cs            o, 12   Defendants described in this Complaint constitute denial of equal privileges and immunities
<4 X 00
,4              4
'4‘ '             13    guaranteed by the Oregon Constitution in violation of Article I, Section 20 of the Oregon
  a~o ri
        a         14    Constitution.

                  15                                                    144.

                  16            The Plaintiffs are entitled to such injunctive relief as is necessary to enjoin the

                  17    Defendants from continuing to violate the Plaintiffs' constitutionally protected rights.

                  18                                    FIFTH CLAIM FOR RELIEF
                                             (By all Plaintiffs against Defendant State of Oregon
                  19                       (Claim for Compensation Pursuant to ORS 433.441(6))

                  20                                                    145.

                  21            Plaintiffs reallege and incorporate the allegations contained in paragraphs 1 through

                  22    81, 83, 118, and 138 as if fully set forth herein.

                  23

                  24

                        34 of 38          COMPLAINT
                                                                                                         Exhibit A, Page 34 of 43
                                                                                                          to Notice of Removal
                           Case 6:21-cv-00141-AA         Document 1       Filed 01/28/21     Page 84 of 92




                  1                                                146.

                  2          The actions of the Defendant State of Oregon described in this Complaint constitute a

                  3   taking of property owned by the Plaintiffs for which the Plaintiffs are entitled to reasonable

                  4   compensation under ORS 433.441(6).

                  5                                                147.

                  6          As a result of the Defendant State of Oregon's conduct, The Plaintiffs were harmed in

                  7   the amount of at least $100,000.00, or an amount to be proven at trial.

                  8   WHEREFORE,     Plaintiffs respectfully pray this Court for the following relief

                  9          1. On Plaintiffs' First Claim For Relief, Count I, a Declaration against Defendant

                 10              Kate Brown and Defendant State of Oregon, declaring that the actions taken by

        W                        Defendant Kate Brown and Defendant State of Oregon deprived the Plaintiffs of
  .1-
  °°
  s
  c
            RI   12              their basic procedural due process rights guaranteed by the Fourteenth
<4 X 00
,4          4
'4‘ '            13              Amendment to the United States Constitution;
  a ~ o ri
    ov
    a4           14          2. On Plaintiffs' First Claim For Relief, Count I, an injunction against Defendant

                 15              Kate Brown and Defendant State of Oregon, enjoining Defendant Kate Brown

                 16              and Defendant State of Oregon from depriving the Plaintiffs of their basic

                 17              procedural due rights guaranteed by the Fourteenth Amendment to the United

                 18              States Constitution.

                 19          3. On Plaintiffs' First Claim For Relief, Count II, a Declaration against Defendant

                 20              Kate Brown and Defendant State of Oregon, declaring that the actions taken by

                 21              Defendant Kate Brown and Defendant State of Oregon deprived the Plaintiffs of

                 22              their right to equal protection of the laws guaranteed by the Fourteenth

                 23              Amendment to the United States Constitution;

                 24

                      35 of 38        COMPLAINT
                                                                                                        Exhibit A, Page 35 of 43
                                                                                                         to Notice of Removal
                              Case 6:21-cv-00141-AA         Document 1       Filed 01/28/21     Page 85 of 92




                      1          4. On Plaintiffs' First Claim For Relief, Count II, an injunction against Defendant

                      2              Kate Brown and Defendant State of Oregon, enjoining Defendant Kate Brown

                      3              and Defendant State of Oregon from depriving the Plaintiffs of the equal

                      4              protection of the laws guaranteed by the Fourteenth Amendment to the United

                      5              States.

                      6          5. On Plaintiffs' First Claim For Relief, Count III, a Declaration against all

                      7              Defendants, declaring that the actions taken by all Defendants deprived the

                      8              Plaintiffs of their right to free speech guaranteed by the First Amendment to the

                      9              United States Constitution;

                     10          6. On Plaintiffs' First Claim For Relief, Count III, an injunction against all

            W                        Defendants, enjoining all Defendants from taking any action that deprives the
u cs
                RI   12              Plaintiffs their right to free speech guaranteed by the First Amendment to the
        0       4
'4‘ '                13              United States Constitution.
  a ~ o ri
    ov
    a4               14          7. On Plaintiffs' First Claim For Relief, Count IV, a Declaration against all

                     15              Defendants, declaring that the actions taken by all Defendants deprived the

                     16              Plaintiffs of their right to substantive due process guaranteed by the Fourteenth

                     17              Amendment to the United States Constitution;

                     18          8. On Plaintiffs' First Claim For Relief, Count IV, an injunction against all

                     19              Defendants, enjoining all Defendants from taking any action that deprives the

                     20              Plaintiffs their right substantive due process guaranteed by the Fourteenth

                     21              Amendment to the United States Constitution.

                     22          9. On Plaintiffs' First Claim For Relief, Count V, a Declaration that Defendant State

                     23              of Oregon and Defendant Kate Brown's conduct constituted a taking of Plaintiffs

                     24

                          36 of 38        COMPLAINT
                                                                                                        Exhibit A, Page 36 of 43
                                                                                                         to Notice of Removal
                               Case 6:21-cv-00141-AA         Document 1       Filed 01/28/21     Page 86 of 92




                       1              property without just compensation, in violation of the Fifth Amendment to the

                       2              United States Constitution as applied to the states through the Fourteenth

                       3              Amendment to the United States Constitution;

                       4          10. On Plaintiffs' First Claim For Relief, Count V, an injunction against Defendant

                       5              State of Oregon and Defendant Kate Brown enjoining them from taking any

                       6              action takes the Plaintiffs' property without just compensation in violation of the

                       7              Fifth Amendment to the United States Constitution as applied to the states

                       8              through the Fourteenth Amendment to the United States Constitution.

                       9          11. On Plaintiff Graham's Second Claim For Relief, for a judgment against all

                      10              individual Defendants in their official and individual capacities, in the amount of

             W                        $100,000.00 or an amount to be proven at trial;
us
 c
                 RI   12          12. On Plaintiffs' Third Claim For Relief, for a judgment against all individual
<4 X 00
,4               4
'4‘ '                 13              Defendants in their official and individual capacities, in the amount of
  a ~ o ri
        a4            14              $100,000.00 or an amount to be proven at trial;

                      15          13. On Plaintiffs' Fourth Claim For Relief, Count I, a Declaration that Defendant

                      16              State of Oregon and Defendant Kate Brown's conduct constituted a taking of

                      17              Plaintiffs property without just compensation, in violation of Article I, Section 18

                      18              of the Oregon Constitution;

                      19          14. On Plaintiffs' Fourth Claim For Relief, Count II, an injunction against Defendant

                      20              State of Oregon and Defendant Kate Brown enjoining them from violating

                      21              Plaintiffs' rights protected by Article I, Section 18 of the Oregon Constitution;

                      22

                      23

                      24

                           37 of 38        COMPLAINT
                                                                                                         Exhibit A, Page 37 of 43
                                                                                                          to Notice of Removal
                                   Case 6:21-cv-00141-AA          Document 1       Filed 01/28/21       Page 87 of 92




                           1          15. On Plaintiffs' Fourth Claim For Relief, Count I, a Declaration that all Defendants'

                           2              conduct, in both their official and individual capacities, violated Plaintiffs' rights

                           3              protected and guaranteed by Article I, Section of the Oregon Constitution;

                           4          16. On Plaintiffs' Fourth Claim For Relief, Count II, an injunction against all

                           5              Defendants, in their official and individual capacities, enjoining them from

                           6              violating Plaintiffs' rights protected by Article I, Section 20 of the Oregon

                           7              Constitution;

                           8          17. On Plaintiffs' Fifth Claim For Relief, judgment against Defendant State of

                           9              Oregon, in the amount of $100,000.00 or an amount to be proven at trial;

                          10          18. Plaintiffs costs, disbursements and reasonable attorney fees pursuant to 42 U.S.C.

                 W                        §1988.
us
 c
                     RI   12          19. Any other relief the Court deems just and equitable.
-     o04
'4‘     '                 13          RESPECTFULLY SUBMITTED       this 18th day of December 2020
      a.;            ri

            a4            14                                                 DAY LAW, PC
                                                                             Attorneys for Plaintiffs
                          15

                          16                                                        /s/ Ross Day
                                                                             Ross A. Day, OSB #002395
                          17                                                 7831 St. Charles Street NE
                                                                             Keizer, Oregon 97303
                          18                                                 Mailing address: P.O. Box 30148
                                                                             Portland, Oregon 97294
                          19                                                 T: 503-747-2705
                                                                             E: ross@daylawpc.com
                          20

                          21

                          22

                          23

                          24

                               38 of 38        COMPLAINT
                                                                                                               Exhibit A, Page 38 of 43
                                                                                                                to Notice of Removal
                      Case 6:21-cv-00141-AA            Document 1            Filed 01/28/21       Page 88 of 92

                                                 THIRD JUDICIAL DISTRICT
                                               MARION COUNTY CIRCUIT COURT

c-i             Read carefully. If you do not comply with the following. your case will be dismissed.
CA                                                                                      ft( , f2tl
                                                                                                 ig      016-1',,--
                                                                                                      ))/-
                            :-
                     Graft--6                                       V.             ,S. '''
C'l


                                      *Y--".--)
--.


.a) Case Number:            ,?tii\f               ‘                      Date:               \/1/ 0//111/ 0,
o
,..0
                                               THIS CASE HAS BEEN ASSIGNED TO:
                     CI    Judge Donald D. Abar                               1        Judge Thomas M. Hart
(..)
                           (503) 588-8485                                              (503) 584-7749
6
U
                     O     Judge Sean E. Armstrong                                0 Judge Mary M. James
. r.                       (503) 588-5026                                              (503) 373-4303

                     O     judge Channing Bennett                                 0 Judge David E. Leith
                           (503) 588-7950                                              (503) 588-5160

                     O     Judge Audrey J. Broyles                                0 Judge Lindsay R. Partridge
                           (503) 588-5492                                              (503) 588-5028

                     O     Judge Claudia M. Burton                                0 Judge Cheryl A. Pellegrini
                           (503) 584-7713                                              (503) 585-4939

                     O     Judge Daniel J. Wren                                   0 Judge Tracy A. Prall
                           (503) 584-7765                                              (503) 588-5030

                     CI    Judge Courtland Geyer                                  II   Judge Susan M. Tripp
                           (503) 373-4445                                               (503) 373-4361

                          If a party served with a summons intends to contest this matter, that party
                           must file a response. or other appearance. as instructed in the summons.

       To change judges, a party must notify the court by Spm on the day they receive this gotice. Contact the court for a
       notice form. The party must then file a motion and affidavit with the court no later than Spm on the next judicial
                                                day. ORS 14.260(4) and 14.270.

       A status conference will be set after the party served has filed an appearance. All attorneys must appear at the
       status conference with their calendars. If parties do not have legal representation, they are to appear at the status
       conference.

       If the Plaintiff has not tiled a Return or Acceptance of Service by the 63rd day after the filing of the complaint, the
       case may be dismissed for want of prosecution 28 days later. If. proof of service is filed by the 91st day from the
       filing of the complaint, and no default is later filed, the case will be dismissed 119 days from the date of the filing of
       the complaint.

       Follow these instructions carefully and refer to the Uniform Trial Court Rules for further information or
       clarification. All correspondence or other communication shall be directed to the assigned Judge at the following
       address: Marion County Circuit Court, PO Box 12869, Salem, Oregon 97309-0869.

                       Assignment following standard procedure.
                       Random assignment following the standard procedure.
                       Random assignment at the request of

       CASE ASSIGNMENT NOTICE                                  Page 1 of 1                                Exhibit A,Page 39845/ 21/20)
                                                                                                           to Notice of Removal
              Case 6:21-cv-00141-AA              Document 1 Filed 01/28/21              Page 89 of 92
                                                 1/4/2021 12:21 PM
                                                     20CV45151



 1

 2
 3                        IN THE CIRCUIT COURT OF THE STATE OF OREGON
 4                                      FOR THE COUNTY OF MARION
 5   LINDSEY GRAHAM, an individual and                           Case No. 20CV45151
     GLAMOUR!, LLC, an Oregon domestic
 6   limited liability company,                                  ACCEPTANCE OF SERVICE
 7                    Plaintiff,
 8           v.
                                                                 ORS 20.140 - State fees deferred at filing
 9   KATE BROWN, in her individual capacity
     and her official capacity as Governor of the
10
     State of Oregon, STATE OF OREGON;, by
I1   and through its DEPARTMENT OF
     HUMAN SERVICES, CHILD WELFARE
12   DIVISION, REBECCA JONES GASTON,
     in her individual capacity and in her official
13   capacity as Director of the Oregon Department
14   of Human Services, Child Welfare Division,
     JOEL BAXTER, in his individual and official
15   capacity as an employee of the Oregon
     Department of Human Services, Child Welfare
16   Division, RONIKA FERGUSON, in her
     individual and official capacity as an employe-
17   of the Oregon Department of Human Services,
18   Child Welfare Division, OMAR RUIZ, in his
     individual and official capacity as an employee
19   of the Oregon Department of Human Services,
     Child. Welfare Division, STATE OF
20   OREGON, by and through its OFFICE OF
     THE GOVERNOR,
21    STATE OF OREGON, by and through its
22   PUBLIC HEALTH DIVISION,
     HEALTH LICENSING OFFICE, and
23   SYLVIE DONALDSON, in her individual
     capacity and in her official capacity as Section
24   Manager of the Health Licensing Office of the
     Public Health Division of the Oregon Health
25   Authority
26

Page 1 - ACCEPTANCE OF SERVICE
         MA/j112/Glamour 5151 CAP Caption Copy On Iy.docx
                                                         Department of Justice
                                                         100 SW Market Street
                                                          Portland, OR 97201
                                                 (971) 673-18801 l-ax: (971) 673-5000          Exhibit A, Page 40 of 43
                                                                                                to Notice of Removal
               Case 6:21-cv-00141-AA                Document 1          Filed 01/28/21     Page 90 of 92




                       Defendants.
 1

 2
             1, Marc Abrams, certify that:
 3
             I am one of the attorneys for defendants Governor Kate Brown; the Oregon Department
 4
     of Human Services ("DHS," sued herein as DHS Child Services Division), Rebecca Jones
 5
     Gaston; Joel Baxter; Ronika Ferguson; Omar Ruiz; State of Oregon Office of the Governor;
 6
     State of Oregon Public Health Authority ("OHA," sued herein as Public Health Division, Health
 7
     Licensing Office); and Sylvie Donaldson. By execution of this document, I hereby accept
 8
     service on behalf of all defendants for all claims asserted herein. This Acceptance of Service is
 9
     to have the same force and effect as if defendants were personally served with the Summons and
10
     Complaint, under and pursuant to the Or4on Rules of Civil Procedure and the statutes of the
11
     state of Oregon.
12
             I will file an Answer or otherwise move on behalf of my clients within the time permitted
13
     by statute.
14
             DATED January 25, 2021.
15
                                                                 Respectfully submitted,
16
                                                                 ELLEN F. ROSENBLUM
17                                                               Attorney General
18
19

20                                                               MARC ABRAMS #890149
                                                                 Assistant Attorney-in-Charge
21                                                               CHRISTINA BEATTY-WALTERS, #981634
22                                                               Senior Assistant Attorney General
                                                                 Trial Attorneys
23                                                               Tel (971) 673-1880/Fax (971) 673-5000
                                                                 Marc.Abramsa,doi.state.or.us
24                                                               Tina.BeattvWaltera,doj.state.or.us
                                                                 Of Attorneys for Defendant
25
26

Page 2 - ACCEPTANCE OF SERVICE
         MA/jh2/Giarnour 5151 CAP Caption Copy Only.docx
                                                        Department of Justice
                                                        100 SW Market Street
                                                         Portland, OR 97201
                                                (971) 673-1880 / Fax: (971) 673-5000             Exhibit A, Page 41 of 43
                                                                                                  to Notice of Removal
              Case 6:21-cv-00141-AA                Document 1 Filed 01/28/21            Page 91 of 92
                                                   1/4/2021 1:03 PM
                                                      20CV45151



 1
 2
 3                         IN THE CIRCUIT COURT OF THE STATE OF OREGON
 4                                       FOR THE COUNTY OF MARION
 5    LINDSEY GRAHAM, an individual and                         Case No. 20CV45151
      GLAMOUR!, LLC, an Oregon domestic
 6    limited liability company,                                ACCEPTANCE OF SERVICE
 7                    Plaintiff,
 S           v.
                                                                ORS 20.140 - State fees deferred at filing
 9    KATE BROWN, in her individual capacity
      and her official capacity as Governor of the
10
      State of Oregon, STATE OF OREGON; by
11    and through its DEPARTMENT OF
      HUMAN SERVICES, CHILD WELFARE
12    DIVISION, REBECCA JONES GASTON,
      in her individual capacity and in her official
13    capacity as Director of the Oregon Department
14    of Human Services, Child Welfare Division,
      JOEL BAXTER, in his individual and official
15    capacity as an employee of the Oregon
      Department of Human Services, Child Welfare
16    Division, RONIKA FERGUSON, in her
      individual and official capacity as an employe-
17    of the Oregon Department of Human Services,
18    Child Welfare Division, OMAR RUIZ, in his
      individual and official capacity as an employee
19    of the Oregon Department of Human Services,
      Child Welfare Division, STATE OF
20    OREGON, by and through its OFFICE OF
      THE GOVERNOR,
21     STATE OF OREGON, by and through its
2,2   PUBLIC HEALTH. DIVISION,
      HEALTH LICENSING OFFICE, and
23    SYLVIE DONALDSON, in her individual
      capacity and in her official capacity as Section
24    Manager of the Health Licensing Office of the
      Public Health Division of the Oregon Health
25    Authority
26

Page 1. - ACCEPTANCE OF SERVICE
          MAJjh2/Glamour 5151 CAP Caption Copy Only.docx
                                                       Department of Justice
                                                       100 SW Wyk-et Sista
                                                        Portland, OR 97201
                                                (971) 673-1880 Fax: (971) 673-5000
                                                                                                Exhibit A, Page 42 of 43
                                                                                                 to Notice of Removal
             Case 6:21-cv-00141-AA                 Document 1           Filed 01/28/21    Page 92 of 92




                      Defendants.
 1
 2
             I, Marc Abrams, certify that:
 3
             I am one of the attorneys for defendants Governor Kate Brown; the Oregon Department
 4
     of Human Services ("DHS," sued herein as DHS Child Services Division), Rebecca Jones
 5
     Gaston; Joel Baxter; Ronika Ferguson; Omar Ruiz; State of Oregon Office of the Governor;
 6
     State of Oregon Public Health Authority ("OHA," sued herein as Public Health Division, Health
 7
     Licensing Office); and Sylvie Donaldson. By execution of this document, I hereby accept
 8
     service on behalf of all defendants for all claims asserted herein. This Acceptance of Service is
 9
     to have the same force and effect as if defendants were personally served with the Summons and
10
     Complaint, under and pursuant to the Oregon Rules of Civil Procedure and the statutes of the
11
     state of Oregon.
12
             I will file an Answer or otherwise move on behalf of my clients within the time permitted
13
     by statute,
14
             DATED January 4, 2021.
15
                                                                Respectfully submitted,
16
                                                                ELLEN F. ROSENBLUM
17                                                              Attorney General
18
19
20                                                              MARC ABRAMS A9 49
                                                                Assistant Attorney-in-Charge
21                                                              CHRISTINA BEA'fTY-WAITERS, #981634
22                                                              Senior Assistant Attorney General
                                                                Trial Attorneys
23                                                              Tel (971) 673-1880/Fax (971) 673-5000
                                                                Marc..Abrarnsgdoj.stale.or.us
24                                                              Tina.BeattvWaltersadoi.state.or.us
                                                                Of Attorneys fox Defendant
25
26

Page 2 - ACCEPTANCE OF SERVICE
         MA/jh2/Glatnour 5151 CAP Caption Copy 0nly.docx
                                                       13epartment of Justice
                                                       100 SW Market Street
                                                        Portland, OR 97201
                                                (971) 673-1880 /Fax: (971)6'73-5000
                                                                                                Exhibit A, Page 43 of 43
                                                                                                 to Notice of Removal
